Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of March 15, 2019

Among

FOX CORPORATION,

as Borrower,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.

and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1  

Section 1.01.

   Certain Defined Terms      1  

Section 1.02.

   Computation of Time Periods      21  

Section 1.03.

   Accounting Terms      22  

Section 1.04.

   Terms Generally      22  

ARTICLE II

   AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT      23  

Section 2.01.

   The Advances and Letters of Credit      23  

Section 2.02.

   Making the Advances      24  

Section 2.03.

   Issuance of and Drawings and Reimbursement Under Letters of Credit      25  

Section 2.04.

   Fees      28  

Section 2.05.

   Termination or Reduction of the Commitments      28  

Section 2.06.

   Repayment of Advances      29  

Section 2.07.

   Interest on Advances      29  

Section 2.08.

   Interest Rate Determination      30  

Section 2.09.

   Optional Conversion of Advances      31  

Section 2.10.

   Prepayments of Advances      32  

Section 2.11.

   Increased Costs      33  

Section 2.12.

   Illegality      34  

Section 2.13.

   Payments and Computations      34  

Section 2.14.

   Taxes      35  

Section 2.15.

   Sharing of Payments, Etc      39  

Section 2.16.

   Evidence of Debt      39  

Section 2.17.

   Use of Proceeds      40  

Section 2.18.

   Increase in the Aggregate Revolving Credit Commitments      40  

Section 2.19.

   Extension of Termination Date      41  

Section 2.20.

   Defaulting Lenders      43  

Section 2.21.

   Replacement of Lenders or Issuing Banks      44  

ARTICLE III

   CONDITIONS TO THE EXECUTION DATE, THE EFFECTIVE DATE AND LENDING      45  

Section 3.01.

   Conditions Precedent to the Execution Date      45  

Section 3.02.

   Conditions Precedent to the Effective Date      46  

Section 3.03.

   Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment
Increase and Extension Date      48  

Section 3.04.

   Determinations Under Section 3.01 and Section 3.02      49  

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES      49  

Section 4.01.

   Representations and Warranties of the Loan Parties      49  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V

  

COVENANTS OF THE LOAN PARTIES

     51  

Section 5.01.

  

Affirmative Covenants

     51  

Section 5.02.

  

Negative Covenants

     55  

Section 5.03.

  

Financial Covenant

     58  

ARTICLE VI

  

EVENTS OF DEFAULT

     58  

Section 6.01.

  

Events of Default

     58  

Section 6.02.

  

Actions in Respect of the Letters of Credit upon Default

     60  

ARTICLE VII

  

RESERVED

     60  

ARTICLE VIII

  

THE ADMINISTRATIVE AGENT

     61  

ARTICLE IX

  

MISCELLANEOUS

     63  

Section 9.01.

  

Amendments, Etc

     63  

Section 9.02.

  

Notices, Etc

     63  

Section 9.03.

  

No Waiver; Remedies

     65  

Section 9.04.

  

Costs and Expenses

     65  

Section 9.05.

  

Right of Set-off

     67  

Section 9.06.

  

Binding Effect

     67  

Section 9.07.

  

Assignments and Participations

     67  

Section 9.08.

  

Confidentiality

     71  

Section 9.09.

  

Governing Law

     71  

Section 9.10.

  

Execution in Counterparts

     71  

Section 9.11.

  

Jurisdiction, Etc

     72  

Section 9.12.

  

No Liability of the Issuing Banks

     72  

Section 9.13.

  

[Reserved]

     72  

Section 9.14.

  

Patriot Act

     73  

Section 9.15.

  

Release of Subsidiary Guarantors

     73  

Section 9.16.

  

Indemnification by Lenders

     73  

Section 9.17.

  

No Fiduciary Duties

     74  

Section 9.18.

  

Waiver of Jury Trial

     74  

Section 9.19.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     74  

Section 9.20.

  

Certain ERISA Matters

     74  

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule I — Commitments

Exhibits

Exhibit A — Form of Note

Exhibit B — Form of Notice of Borrowing

Exhibit C — Form of Assignment and Assumption

Exhibit D — Form of Solvency Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of March 15, 2019

Fox Corporation, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and initial
issuing banks (the “Initial Issuing Banks”) listed on the signature pages hereof
and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), agree as follows:

WHEREAS, Twenty-First Century Fox, Inc., a Delaware corporation (“21CF”), The
Walt Disney Company (“Disney”) and two subsidiaries of Disney have entered into
an Amended and Restated Agreement and Plan of Merger, dated as of June 20, 2018
(as amended prior to the date hereof, the “Disney Merger Agreement”), pursuant
to which Disney will acquire (the “Disney Acquisition”) all of the capital
stock, assets and liabilities of 21CF and its subsidiaries, other than the
Contribution Business (as defined below);

WHEREAS, in connection therewith, 21CF will transfer, or cause to be transferred
(the “Contribution”), to the Borrower the capital stock of certain entities
holding assets, liabilities and operations of 21CF’s news, sports and
broadcasting businesses (along with certain related miscellaneous assets and
liabilities, collectively the “Contribution Business”) and will cause 100% of
the outstanding shares of the Borrower’s common stock to be distributed to
stockholders of 21CF (the “Stock Distribution” and together with the
Contribution, the “Separation”), as detailed in the Agreed Registration
Statement (the “Separation Principles”);

WHEREAS, the Borrower has requested that the Lenders, on the terms and
conditions set forth herein extend credit to the Borrower at any time and from
time to time on and following the Effective Date and prior to the Termination
Date in an aggregate principal amount of up to $1.0 billion at any one time
outstanding;

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“21CF” has the meaning specified in the preamble hereto.

“21CF America” means 21st Century Fox America, Inc., a Delaware corporation.

“Adjusted Operating Income” of any Person (including, with respect to the
Borrower for any period prior to the Effective Date, the Contribution Business)
means, for any period, without duplication, Consolidated operating income, plus
Consolidated depreciation expense, plus Consolidated amortization expense, plus
amortization of cable distribution investments, plus all Cash Dividends received
by such Person other than from Subsidiaries, plus, to the extent included in
operating income, any non-cash



--------------------------------------------------------------------------------

impairments or write-offs of depreciable or amortizable assets relating to
property, plant, equipment or intangible assets or impairments or write-offs of
goodwill, plus equity-based or non-cash compensation charges or expenses
including any such charges or expenses arising from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights or retention
charges (including charges or expenses in respect of incentive plans), plus
restructuring and impairment charges or reserves and any restructuring and
impairment costs (including recruiting costs, employee severance, contract
termination and management and employee transition costs); provided, that, cash
restructuring and impairment charges and cash restructuring and impairment costs
added back pursuant this definition shall not exceed $250.0 million in an
aggregate amount for any such period; provided, further, that any non-cash
charges and/or costs which become cash charges and/or costs during any period
shall also be included in the calculation of such aggregate amount for any such
period, plus extraordinary, unusual and non-recurring non-cash losses or costs
(to the extent such losses or costs were deducted in determining Consolidated
operating income in accordance with GAAP), plus Transaction Costs and minus
extraordinary, unusual and non-recurring non-cash income or gains (to the extent
such income or gains were included in determining Consolidated operating income
in accordance with GAAP), in each case, as determined in accordance with GAAP
for such period. For purposes of calculating Adjusted Operating Income for any
Rolling Period in connection with the determination of compliance with
Section 5.03, if during such Rolling Period any member of the Reporting Group
shall have made a Material Acquisition or a Material Disposition, Adjusted
Operating Income for such Rolling Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition or Material Disposition
occurred on the first day of such Rolling Period.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Account” means the account of the Administrative Agent
as the Administrative Agent shall specify to the Borrower and the Lenders from
time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent from time to time.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided, that any Person
that would be an Affiliate solely by reason of the fact that a director or
officer of such Person is also a director or officer of a member of the
Reporting Group shall be deemed not to be an Affiliate for purposes of this
definition. For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 20% or
more of the Voting Stock of such Person or to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Co-Syndication Agents and/or
the Co-Documentation Agents and “Agents” means any two or more of the foregoing,
as the context may require.

“Agreement” means this Credit Agreement, as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with Section 9.01.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010 and any similar laws, rules, and regulations of any member
state of the European Union applicable

 

2



--------------------------------------------------------------------------------

to the Borrower or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means for Base Rate Advances and for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s/Fitch

  

Applicable Margin for
Eurodollar Rate Advances

  

Applicable Margin for
Base Rate Advances

Level 1

A / A2 / A or above

   0.795%    0.000%

Level 2

A- / A3 / A-

   0.900%    0.000%

Level 3

BBB+ / Baa1 / BBB+

   1.000%    0.000%

Level 4

BBB / Baa2 / BBB

   1.100%    0.100%

Level 5

Lower than Level 4

   1.300%    0.300%

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s/Fitch

   Applicable
      Percentage      

Level 1

A / A2 / A or above

   0.080%

Level 2

A- / A3 / A-

   0.100%

Level 3

BBB+ / Baa1 / BBB+

   0.125%

Level 4

BBB / Baa2 / BBB

   0.150%

Level 5

Lower than Level 4

   0.200%

“Arrangers” means, collectively, Citibank, N.A., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and Morgan Stanley Senior
Funding, Inc..

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).

 

3



--------------------------------------------------------------------------------

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (a) the net proceeds from such sale and
leaseback transaction times (b) a fraction, the numerator of which is the number
of days of the term of the lease relating to the property involved in such sale
and leaseback transaction (without regard to any options to renew or extend such
term) remaining at the date of the making of such calculation and the
denominator of which is the number of days of the term of such lease measured
from the first day of such term.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Documents, provides for one or more automatic increases in the stated
amount thereof, the Available Amount of such Letter of Credit shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“BAFT-IFSA” has the meaning specified in Section 2.03(f).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)        the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time, as Citibank’s prime rate;

(b)        1⁄2 of one percent per annum above the Federal Funds Rate; or

(c)        the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided, that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the applicable Bloomberg screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (or other commercially available source providing such
quotations as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time on such day; provided, that, if such rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such employee benefit plan or plan.

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or 2.03.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Lease Obligations” has the meaning specified in clause (e) of the
definition of “Debt”.

“Cash Dividends” means, all dividends, all purchases, redemptions, retirements,
defeasances or other acquisitions of any capital stock or shares or any
warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof, all
returns of capital to stockholders or shareholders as such and all returns in
respect of loan stock or any similar Investment, in each case to the extent paid
in cash.

“Change of Control” means, (a) prior to the consummation of the Separation, the
Borrower shall cease to be a wholly owned direct or indirect Subsidiary of 21CF
and (b) at any time following the consummation of the Separation, either (i) the
direct or indirect ownership, beneficially or of record, by any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Permitted Holders, of more
than the greater of (A) thirty-five percent (35%) of the then outstanding
capital stock, voting shares or ordinary shares having ordinary voting power to
elect a majority of the board of directors of the Borrower (irrespective of
whether at the time capital stock of any other class or classes of the Borrower
shall or might have voting power upon the occurrence of any contingency), or
(B) the percentage of the then outstanding capital stock, voting shares or
ordinary shares having ordinary voting power to elect a majority of the board of
directors of the Borrower (irrespective of whether at the time capital stock of
any other class or classes of the Borrower shall or might have voting power upon
the occurrence of any contingency) owned on such date, directly or indirectly,
beneficially by the Permitted Holders or (ii) during any period of twelve
(12) consecutive months, the board of directors, managers or other governing
body of the Borrower shall not consist of a majority of the Continuing
Directors.

“Co-Documentation Agents” means, collectively, JPMorgan Chase Bank, N.A. and
Morgan Stanley Senior Funding, Inc.

“Co-Syndication Agents” means, collectively, Deutsche Bank Securities Inc. and
Goldman Sachs Bank USA.

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Communications” has the meaning specified in Section 9.02(d).

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate executed by the chief financial
officer or the executive vice president, finance of the Borrower delivered with
financial statements in accordance with Section 5.01(i)(ii) and (iii) (a)
stating that no Default has occurred and is continuing, (b) setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 and (c) in the event of any change in generally accepted accounting
principles used in the preparation of the financial statements delivered with
such Compliance Certificate, and if necessary for determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Content Special Purpose Vehicle” means any Special Purpose Vehicle established
for the sole purpose of financing, producing, distributing, acquiring,
marketing, licensing, syndicating, publishing, transmission or other
exploitation of Content.

“Continuing Directors” means the directors, managers or equivalent body of the
Borrower on the Execution Date and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
election to the board of directors, managers or other governing body of the
Borrower is recommended, nominated or approved by a majority of the then
Continuing Directors.

“Contribution” has the meaning specified in the preamble.

“Contribution Business” has the meaning specified in the preamble.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Credit Parties” has the meaning specified in Section 9.14.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties, (iii)
Programming Liabilities and (iv) any purchase price or earn-out incurred in
connection with an acquisition until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP), (c) all Obligations of
such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) the principal
component of the

 

6



--------------------------------------------------------------------------------

Obligations of such Person as lessee under leases that are, in accordance with
GAAP, required to be accounted as capital leases on the balance sheet of such
Person (“Capitalized Lease Obligations”; provided, that any lease that was or
would have been treated as an operating lease under GAAP as in effect on the
Execution Date that would become or be treated as a capital lease solely as a
result of a change in GAAP after the Execution Date shall always be treated as
an operating lease for all purposes and at all times under this Agreement), (f)
all Obligations, contingent or otherwise, of such Person under banker
acceptance, letter of credit, note purchase facility or other discounting
arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties, (iii) Programming Liabilities and (iv) obligations of Disney
and/or any of its Subsidiaries (other than with respect to borrowed money) in
connection with the Transactions, to the extent any such letter of credit is
either undrawn or has been reimbursed), (g) all Debt of others referred to in
clauses (a) through (f) above guaranteed by such Person (each, a “Debt
Guaranty”); provided, that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”: (A)
any Obligation owed between members of the Reporting Group, (B) any Obligation
which is payable (i) by its terms in common equity securities or (ii) at the
option of the Borrower or other member of the Reporting Group in common equity
securities; provided, that, during a Default and at the direction of the
Administrative Agent, the Borrower or member of the Reporting Group shall make
such election to pay in common equity securities and (C) preferred limited
liability membership interests (or equivalent interests) held by a third party,
the proceeds of which are used to fund Content financing.

“Debt Guaranty” has the meaning specified in clause (g) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two (2) Business Days of the
date such Advances were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that such

 

7



--------------------------------------------------------------------------------

Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, each Issuing Bank and each Lender.

“Disney” has the meaning specified in the preamble.

“Disney Acquisition” has the meaning specified in the preamble.

“Disney Merger Agreement” has the meaning specified in the preamble.

“Disposition” has the meaning specified in the definition of “Material
Disposition”.

“Division” has the meaning specified in Section 5.02(b).

“Dollars” and “$” each means the lawful currency of the United States.

“Dollar Equivalent” (x) with respect to Dollars, the Dollar amount thereof, and
(y) of any other currency on any date means the equivalent in Dollars of such
currency determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for such currency
in London at approximately 4:00 P.M. (London time) (unless otherwise indicated
by the terms of this Agreement) on such date as is required pursuant to the
terms of this Agreement.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or in the Assumption
Agreement or the Assignment and Assumption pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01),
which in any event shall occur on or prior to the Outside Date.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial decision or legally enforceable agency interpretation, policy or
guidance relating to pollution or protection of the environment, health, safety
or natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that together with the Borrower is treated as
a single employer under Section 414(b) of the Code or is under common control
with the Borrower within the meaning of Section 4001(a)(14) of ERISA or, solely
for purposes of Section 302 of ERISA and Sections 412 and 430 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA with respect to a
Plan; (e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the

 

9



--------------------------------------------------------------------------------

occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the European Monetary Union
legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent or in the Assumption
Agreement or the Assignment and Assumption pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
the applicable Bloomberg screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (or other commercially
available source providing such quotations as designated by the Administrative
Agent from time to time) as the London interbank offered rate for deposits in
U.S. dollars at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available for the
applicable Interest Period but is available for periods that are shorter than
and longer than such Interest Period, the rate per annum that results from
interpolating on a linear basis between the rate for the longest available
period that is shorter than such Interest Period and the shortest available
period that is longer than such Interest Period with respect to such Eurodollar
Rate Advance, then the Eurodollar Rate shall be such interpolated screen rate,
by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period; provided, that, if the rate determined under clause
(a) above shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Eurodollar Successor Rate” has the meaning specified in Section 2.08.

 

10



--------------------------------------------------------------------------------

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definition of
Applicable Margin, Interest Period, timing and frequency of determining rates
and making payments of interest and other matters as may be appropriate, in the
discretion of the Administrative Agent (in consultation with the Borrower), to
reflect the adoption of such Eurodollar Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such Eurodollar Successor
Rate exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Guaranty Debt” means, at any time, the excess, if any, of the aggregate
Dollar Equivalent amount of all Debt Guaranties by members of the Reporting
Group of Debt of Persons which are not members of the Reporting Group (other
than any Debt Guaranties in respect of obligations of Disney and/or its
Subsidiaries (other than with respect to Debt for borrowed money) in connection
with the Transactions), over $250.0 million.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Execution Date” means the date on which each of the conditions set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“Extension Date” has the meaning specified in Section 2.19(b).

“Facility Fee” has the meaning specified in Section 2.04.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between the United States and any other
jurisdiction to implement Sections 1471 through 1474 of the Internal Revenue
Code (an “IGA”), and any law, regulation or other official guidance enacted in
any jurisdiction implementing Sections 1471 through 1474 of the Internal Revenue
Code or an IGA.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such rate is not so published
for any day that is a Business Day, the quotations for such day on such
transactions received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letters” means a collective reference to (a) that certain Initial Arranger
Fee Letter, dated as of March 15, 2019, by and among the Borrower, Citibank,
N.A., Deutsche Bank Securities Inc. and

 

11



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, (b) that certain Additional Arranger Fee Letter, dated
as of March 15, 2019, by and among the Borrower, JPMorgan Chase Bank, N.A.,
Morgan Stanley Senior Funding, Inc. and Morgan Stanley Bank, N.A. and (c) that
certain Agency Fee Letter, dated as of March 15, 2019, by and among the Borrower
and the Administrative Agent.

“Fitch” means Fitch, Inc., or any successor to its rating agency business.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in Section 2.03(f).

“IGA” has the meaning specified in the definition of “FATCA”.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 9.16(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Issuing Banks” has the meaning specified in the preamble.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and subject to clause (c) of this definition, twelve months
or a period shorter than one month, as the Borrower may, upon notice received by
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a)        the Borrower may not select any Interest Period that ends after
(i) the final Termination Date, or (ii) the Termination Date of any
Non-Consenting Lender unless, after giving effect to any reduction of the
Revolving Credit Commitments on such Termination Date, the aggregate principal
amount of Eurodollar Rate Advances with Interest Periods expiring after such
Termination Date, plus the

 

12



--------------------------------------------------------------------------------

Available Amount of Letters of Credit expiring after such Termination Date shall
not exceed the aggregate amount of Revolving Credit Commitments of the
Consenting Lenders (including any replacement Lenders).

(b)        Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(c)        in the case of any such Borrowing, the Borrower shall not be entitled
to select an Interest Period having duration of twelve months or shorter than
one month unless, by 2:00 P.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, each Lender notifies the
Administrative Agent that such Lender will be providing funding for such
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided, that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Borrowing shall be one,
two, three or six months, as specified by the Borrower in the applicable Notice
of Borrowing as the desired alternative to an Interest Period of twelve months
or shorter than one month;

(d)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e)        whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business, or the acquisition of receivables owing to any member of the Reporting
Group from and the making of advances to, suppliers, producers, customers and
individuals constituting the “talent” of such Person to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“ISP” has the meaning specified in Section 2.03(f).

 

13



--------------------------------------------------------------------------------

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 and any other Lender that agrees to issue a Letter of Credit
hereunder so long as such Eligible Assignee or other Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Initial Issuing Bank, Eligible Assignee or Lender, as the case
may be, shall have a Letter of Credit Commitment or shall have issued an
outstanding Letter of Credit hereunder.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
for the benefit of the Borrower to be established and maintained by the
Administrative Agent, over which the Administrative Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Administrative
Agent.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time, plus (b) the aggregate amount
of all Advances made in accordance with Section 2.03 that have not been funded
by the Lenders. The L/C Exposure of any Lender at any time shall be its Pro Rata
Share of the total L/C Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each New Lender that
shall become a party hereto pursuant to Section 2.18 or 2.19 and each Person
that shall become a party hereto as a Lender pursuant to Section 9.07.

“Lender Presentation” means the lender presentation dated as of or about the
Execution Date and used in connection with the syndication of the Commitments.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a)(i)(E).

“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(c) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to
$150.0 million, as such amount may be reduced at or prior to such time pursuant
to Section 2.05.

“Letter of Credit Fees” has the meaning specified in Section 2.04(b)(i).

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

 

14



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, the Notes and the other L/C Related
Documents.

“Margin Stock” has the meaning specified in Regulation U of the Federal Reserve
Board.

“Loan Parties” means a collective reference to the Borrower and any Subsidiary
thereof that becomes a Loan Party pursuant to Section 5.01(j); as of the
Execution Date, the only Loan Party is the Borrower.

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of any Person which results in such Person
becoming a Consolidated Subsidiary of the Borrower, or a business unit or
division of, any Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash consideration consisting of notes or other debt securities
and valued at fair market value (as determined by the Borrower in good faith) in
the case of other non-cash consideration) in excess of $500.0 million.

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group (including,
for purposes of this definition, the Contribution Business) taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Administrative Agent or the Lenders,
taken as a whole, under this Agreement or (c) the ability of the Borrower to
perform its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value (as determined by the Borrower in good faith) in the case of
other non-cash proceeds) in excess of $500.0 million.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“New Lender” has the meaning specified in Section 2.18(b).

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

15



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a)(i).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Operating Income Leverage Ratio” has the meaning specified in Section 5.03.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Outside Date” shall mean the earlier of (a) June 13, 2020 and (b) the
termination of the Disney Merger Agreement in accordance with its terms.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Content Financing” means Debt and equity financing arrangements with
third parties for the financing, production, distribution, acquisition,
marketing, licensing, syndication, publishing, transmission or other
exploitation of Content by any Person in which any interest held by a member of
the Reporting Group is held through a Content Special Purpose Vehicle and as to
which no member of the Reporting Group has incurred any Debt other than through
such Content Special Purpose Vehicle.

 

16



--------------------------------------------------------------------------------

“Permitted Holders” means (a) K. Rupert Murdoch, his wife, parent or more remote
forebear, children or more remote issue of a child, or brother or sister or
child or more remote issue of a brother or sister or any trusts established for
the benefit of one or more of the foregoing or controlled directly or indirectly
by one or more of the foregoing; or (b) any Person directly or indirectly
controlled by one or more of the members of the Murdoch family described in
clause (a) above.

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and/or in the ordinary course of business, including Liens for Taxes that
are either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset; provided, that, (i) such agreement or arrangement is not in
respect of Debt described in clause (a) or (c) of the definition of Debt of any
member of the Reporting Group, (ii) such documents of title are held in escrow
only pending the satisfaction of conditions precedent to the purchase or sale of
such asset and (iii) such agreement or arrangement and the related purchase or
sale are not otherwise prohibited under this Agreement; (e) pledges or deposits
in connection with worker’s compensation, unemployment insurance and other
social security legislation, (f) Liens to secure performance bonds incurred in
the ordinary course of business; (g) any Lien with respect to any asset
(including, without limitation, securities, documents of title and source
codes), to the extent arising from the delivery of such asset to any financial
institution, firm of lawyers, title company or other entity that holds assets in
escrow or custody, to be held in escrow pursuant to any agreement or arrangement
granted in the ordinary course of business; (h) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other like Liens
arising in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision has been made; (i) easements, rights of
way and other encumbrances on title to real property that do not materially
adversely affect the use of such property for its present purposes, (j) any
banker’s right of set off or combination of accounts conferred in the ordinary
course of banking arrangements, (k) Liens consisting of pledges or deposits of
cash or securities made to secure the performance of bids, trade contracts
(other than for borrowed money), leases or subleases, statutory obligations,
utilities, surety and appeal bonds and other obligations of a like nature
incurred in the ordinary course of business and (l) Liens consisting of pledges
or deposits of cash or securities made to secure swaps and other derivatives
entered into by the Borrower or its Subsidiaries to hedge against risk arising
in the ordinary course of business in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes);
provided, that, in the case of clause (a) and (c) of this definition, there is
no default in the underlying obligation secured by such encumbrance or such
obligation is being contested in good faith and by appropriate proceedings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

17



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 9.02(d).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Pro Rata Share” means, with respect to any Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided, that, in the case of Section 2.20 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Credit Commitments (disregarding any Defaulting Lender’s Revolving Credit
Commitment) represented by such Lender’s Revolving Credit Commitment. If the
Revolving Credit Commitments have terminated or expired, the Pro Rata Shares
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exception may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency; provided, that any
such rating by Fitch shall not be considered in the determination of the Public
Debt Rating until the date that is six months after the Borrower has provided
irrevocable notice to the Administrative Agent to include Fitch ratings in the
determination of the Public Debt Rating. For purposes of the foregoing, (a) if
only one of S&P, Moody’s and, after the inclusion of Fitch in the determination
of the Public Debt Rating, Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the available rating; (b) if none of S&P, Moody’s or Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if, prior to
inclusion of Fitch ratings in the determination of the Public Debt Rating, the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels,
(d) if, after inclusion of Fitch ratings in the determination of the Public Debt
Rating, the ratings established by S&P, Moody’s and Fitch shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the ratings of two of the agencies unless each agency’s ratings is at
a separate level, in which case the applicable level will be deemed to be the
middle level; (e) if any rating established by S&P, Moody’s or Fitch shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (f) if
S&P, Moody’s or Fitch shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as
the case may be, shall refer to the then equivalent rating by S&P, Moody’s or
Fitch, as the case may be.

“Public Senior Debt” means Senior Debt of any member of the Reporting Group that
is registered pursuant to a registration statement filed with the U.S.
Securities and Exchange Commission or any

 

18



--------------------------------------------------------------------------------

comparable national or state regulatory or governmental body in any jurisdiction
of the United States or otherwise, plus any Senior Debt that any member of the
Reporting Group has issued and provided registration rights to the holders of
such privately placed securities in connection with such issuance.

“Quarterly Payment Date” means the last Business Day of each of March, June,
September and December, in each year, the first of which shall be the first such
day after the Execution Date.

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder; provided, that
no such capital stock or shares shall be considered to be Redeemable, or to be
Debt, solely pursuant to clause (a) or (b) hereof if the issuer’s undertaking to
redeem any such capital stock or shares may be satisfied in full, at its option,
by the delivery to the holders thereof of ordinary shares of the Borrower.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reporting Group” means the Borrower and its Subsidiaries.

“Required Lenders” means at any time, after giving effect to Section 2.20(b),
Lenders owed at least a majority in interest of the then aggregate unpaid
principal amount of the Advances owing to Lenders, or, if no such principal
amount is then outstanding, Lenders having at least a majority in interest of
the Revolving Credit Commitments.

“Resigning Issuing Bank” has the meaning specified in Section 2.03(g).

“Responsible Officer” means of the following Persons: the chief financial
officer, chief executive officer, executive vice president, finance, the
treasurer, executive vice presidents, senior vice presidents, the general group
counsel or any other executive officer of the Borrower.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(c), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc., or any successor to its rating agency business.

 

19



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (it being understood that as of the Execution
Date, “Sanctioned Country” shall mean each of Crimea, Cuba, Iran, North Korea
and Syria).

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Separation” has the meaning specified in the preamble.

“Separation Documents” has the meaning specified in Section 3.02(c).

“Separation Principles” has the meaning specified in the preamble.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Special Distribution” has the meaning specified in Section 3.02(c).

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“SpinCo Financing” means up to $9.0 billion of Debt in the form of notes, bridge
financing, term loans or otherwise, the proceeds of which are to be used solely
to finance the Separation and the transactions related thereto.

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting shares, ordinary shares or other interest
having ordinary voting power to elect a majority of the board of directors or
otherwise control the policies of such corporation, partnership, joint venture,
trust or estate (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency).

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j).

 

20



--------------------------------------------------------------------------------

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) March 15, 2024, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement; provided, further, that if such date is not a Business Day, the
Termination Date shall be the next preceding Business Day.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any applicable Subsidiary thereof in connection with the
Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Borrower of this Agreement and the other Loan Documents and the
Borrowings hereunder, (b) the consummation of each of the Disney Acquisition,
the Separation and the transactions related thereto and (c) the payment of the
Transaction Costs.

“Type” has the meaning specified in the definition of “Advance”.

“UCP” has the meaning specified in Section 2.03(f).

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
such Issuing Bank’s Letter of Credit Commitment, minus the aggregate Available
Amount of all Letters of Credit issued by such Issuing Bank.

“United States” has the meaning specified in Section 2.14(d).

“United States person” has the meaning specified in Section 2.14(d).

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time, minus (b) the sum of (i) the
aggregate principal amount of all outstanding Advances made by such Lender (in
its capacity as a Lender), plus (ii) such Lender’s Pro Rata Share of the L/C
Exposure at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

21



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States in effect from time to time (“GAAP”); provided,
that, to the extent there is any change in GAAP that is material in respect of
the calculation of compliance with the covenants set forth in Section 5.03, then
upon the written request of the Borrower or the Required Lenders, the Borrower,
the Administrative Agent and the Lenders shall enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such change with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change as if such change had not occurred (and until such amendment becomes
effective, all calculations in respect of Section 5.03 shall be made in
accordance with GAAP prior to giving effect to such change); provided, that the
provisions of this Agreement shall not give effect to such amendment until the
effective date of such amendment. Notwithstanding the foregoing, for purposes of
lease accounting, GAAP shall be construed in accordance with generally accepted
accounting principles in the United States consistent with such principles in
effect as of December 31, 2018, provided that following or in connection with
the adoption of new lease accounting principles with respect to leases that are,
in accordance with GAAP as in effect from time to time, required to be accounted
as capital or financing leases, then upon the written request of the Borrower,
the Borrower, the Administrative Agent and the Lenders shall enter into good
faith negotiations in order to amend this Agreement to allow the Borrower to
satisfy its financial statement and other reporting obligations using such new
lease accounting principles and eliminate the effect of any such change on the
ability of the Borrower to comply with any covenant contained in this Agreement.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all governmental authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances in Dollars to the Borrower from time to time on any Business Day during
the period from and including the Effective Date until the Termination Date
applicable to such Lender in an amount not to exceed at any time such Lender’s
Unused Commitment. Each Borrowing shall be in an aggregate amount of
$25.0 million or an integral multiple of $5.0 million in excess thereof and
shall consist of Advances of the same Type made on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits of each Lender’s Revolving Credit Commitment, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

(b)        Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue one or more standby, trade and/or
commercial letters of credit (provided that each of Deutsche Bank AG New York
Branch, Goldman Sachs Bank USA and Morgan Stanley Bank, N.A. shall only be
required to issue standby letters of credit unless such Issuing Bank has agreed,
in its sole discretion, to provide other types of letters of credit) (each, a
“Letter of Credit” and, collectively, “Letters of Credit”) in Dollars for the
account of the Borrower and its Subsidiaries (with the Borrower liable for any
such Letters of Credit issued for the account of any of its Subsidiaries) from
time to time on any Business Day during the period from the Effective Date until
thirty (30) days before the final Termination Date in an aggregate Available
Amount (i) not exceeding at any time (x) for all Letters of Credit, the Letter
of Credit Facility at such time and (y) for all Letters of Credit issued by each
Issuing Bank, such Issuing Bank’s Letter of Credit Commitment at such time
(unless otherwise agreed by such Issuing Bank) and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time. Each Letter of Credit shall be in an amount of $5.0 million or more.
The Borrower shall be liable for all Obligations with respect to any Letter of
Credit issued for the account of any of its Subsidiaries. No Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than the earlier of (x) the date that is
one year after the date of issuance thereof, but may by its terms be renewable
annually upon notice (a “Notice of Renewal”) given to the Issuing Bank that
issued such Letter of Credit and the Administrative Agent on or prior to any
date for notice of renewal set forth in such Letter of Credit but in any event
at least three (3) Business Days prior to the date of the proposed renewal of
such Letter of Credit and upon fulfillment of the applicable conditions set
forth in Article III unless such Issuing Bank has notified the Borrower (with a
copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least thirty
(30) Business Days prior to the date of automatic renewal of its election not to
renew such Letter of Credit (a “Notice of Termination”) and (y) five (5)
Business Days prior to the final Termination Date; provided, that, no Letter of
Credit may expire after the Termination Date of any Non-Consenting Lender if,
after giving effect to such issuance, the aggregate Revolving Credit Commitments
of the Consenting Lenders (including any replacement Lenders) for the period
following such Termination Date would be less than the Available Amount of the
Letters of Credit expiring after such Termination Date; provided, further, that
the terms of each Letter of Credit that is automatically renewable annually
shall (1) require the Issuing Bank that issued such Letter of Credit to give the
beneficiary named in such Letter of Credit notice of any Notice of Termination
and (2) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been automatically renewed. If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the relevant Issuing Bank
pursuant to the immediately preceding sentence, such Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed;
provided, however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the

 

23



--------------------------------------------------------------------------------

Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement. Within the limits
referred to above, the Borrower may request the issuance of Letters of Credit
under this Section 2.01(b), repay any Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be in writing or by telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the Administrative Agent’s address referred to in
Section 9.02.

(b)        Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $25.0 million or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than fifteen (15) separate Borrowings.

(c)        Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)        Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part

 

24



--------------------------------------------------------------------------------

of such Borrowing for purposes of this Agreement (and any interest paid by such
Lender shall be paid to the Borrower for any period where the Borrower has made
payments under this subsection (d)).

(e)        The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Subject to clause (ii) below, each Letter
of Credit shall be issued upon notice, given not later than 1:00 P.M. (New York
City time) on the fifth Business Day prior to the date of the proposed issuance
of such Letter of Credit (or on such shorter notice as the applicable Issuing
Bank may agree), by the Borrower to any Issuing Bank, and such Issuing Bank
shall give the Administrative Agent, prompt notice thereof by telecopier. Each
such notice of issuance of a Letter of Credit (a “Notice of Issuance”) shall be
in writing or by telecopier, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) the amount and currency of such
Letter of Credit, (C) expiration date of such Letter of Credit, (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such customary application and agreement
for letter of credit as such Issuing Bank may specify to the Borrower requesting
such issuance for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If the requested form of such Letter of Credit is
reasonably acceptable to such Issuing Bank, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower (or its applicable Subsidiary)
requesting such issuance at its office referred to in Section 9.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

(ii)        No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)        any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Execution Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Execution Date and which such Issuing Bank in good faith deems material to
it; or

(B)        the issuance of the Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally and to
customers of the Issuing Bank generally; provided, that, in the event the
Issuing Bank can no longer issue any Letter of Credit, the Issuing Bank shall
endeavor to provide sufficient notice thereof to the Borrower.

(b)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. The Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby

 

25



--------------------------------------------------------------------------------

absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Share of each drawing
made under a Letter of Credit funded by such Issuing Bank and not reimbursed by
the Borrower within one Business Day after the Borrower’s receipt of notice
thereof, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Pro Rata Share of the Available Amount of such Letter of Credit at each time
such Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 2.19 or Section 9.07 or otherwise pursuant to this Agreement.

(c)        Drawing and Reimbursement. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
relevant Issuing Bank shall promptly, and in any event within a period
stipulated by the terms and conditions of such Letter of Credit, examine all
documents purporting to represent a demand for payment under such Letter of
Credit. Promptly after such examination, the relevant Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. On the Business Day
immediately following the Business Day on which the Borrower shall have received
notice of any payment by an Issuing Bank under a Letter of Credit (such date of
payment, an “Honor Date”), the Borrower shall reimburse such Issuing Bank
through the Administrative Agent in the same currency as such drawing in an
amount equal to such drawing. If the Borrower fails to so reimburse such Issuing
Bank on the Honor Date (or if any such reimbursement payment is required to be
refunded to the Borrower for any reason), then the payment by such Issuing Bank
of such drawing shall constitute for all purposes of this Agreement the making
by such Issuing Bank of an Advance, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance, in the amount of such
draft. Each Issuing Bank shall give prompt notice (and such Issuing Bank will
use its commercially reasonable efforts to deliver such notice within one
Business Day) of each drawing under any Letter of Credit issued by it to the
Borrower and the Administrative Agent. Upon written demand by such Issuing Bank,
with a copy of such demand to the Administrative Agent, each Lender shall pay to
the Administrative Agent such Lender’s Pro Rata Share of such outstanding
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of such Issuing Bank, by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Advance to be funded by such
Lender. Promptly after receipt thereof, the Administrative Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Pro Rata Share
of an outstanding Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank; provided, that, notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the Administrative Agent, such Lender agrees
to pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
If such Lender shall pay to the Administrative Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day. For the avoidance of doubt, if any drawing occurs under a Letter
of Credit and such

 

26



--------------------------------------------------------------------------------

drawing is not reimbursed on the same day, such drawing shall, without
duplication, accrue interest at the rate applicable to Base Rate Advances.

(d)        Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Administrative Agent and each Lender on the first Business Day of each month a
written report summarizing issuance and expiration dates of Letters of Credit
during the preceding month and drawings during such month under all Letters of
Credit and (ii) to the Administrative Agent and each Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit.

(e)        Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

(f)        Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued, (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance) (the
“ISP”) shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce (“ICC”) Publication No. 600 (or such later version thereof as may be in
effect at the time of issuance) (the “UCP”) shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no Issuing Bank shall be
responsible to the Borrower for, and no Issuing Bank’s rights and remedies
against the Borrower shall be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and
Trade—International Financial Services Association (“BAFT-IFSA”), or the
Institute of International Banking Law & Practice, to the extent that the
relevant Letter of Credit chooses such law or practice.

(g)        Resignation. Notwithstanding anything to the contrary contained
herein, any Initial Issuing Bank may, with the consent of the Borrower and the
Administrative Agent (in each case, such consent not to be unreasonably withheld
or delayed), resign (such Issuing Bank, the “Resigning Issuing Bank”) as an
Issuing Bank, with respect to its Unissued Letter of Credit Commitment and be
replaced with one or more substitute Issuing Banks from among the Lenders who
agree to assume such role, with the consent of the Borrower and the
Administrative Agent (in each case, such consent not to be unreasonably withheld
or delayed); provided, that, after giving effect to any such assignment at no
time shall (x) the Letter of Credit Commitment of any Issuing Bank, including
any substitute Issuing Bank, exceed its Revolving Credit Commitment and (y) the
sum of the L/C Exposure of all Issuing Banks exceed the sum of (A) the aggregate
amount of the Letter of Credit Commitment of all Issuing Banks less (B) the
aggregate amount of the Unissued Letter of Credit Commitment of all Issuing
Banks. The Borrower or the Resigning Issuing Bank with the consent of the
Borrower and the Administrative Agent (in each case, consent not to be
unreasonably withheld or delayed) shall be entitled to appoint from among the
Lenders who agree to assume such role a successor Issuing Bank hereunder and it
shall notify the Administrative Agent, who will notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
Resigning Issuing Bank pursuant to Section 2.04. From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Resigning Issuing Bank under this Agreement with
respect to Unissued Letter of Credit Commitment

 

27



--------------------------------------------------------------------------------

being assigned and the Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Initial Issuing Bank hereunder, the Resigning Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) on the aggregate amount of such Lender’s Revolving Credit
Commitment from the Execution Date in the case of each Initial Lender and from
the effective date specified in the Assumption Agreement or in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender until the Termination Date applicable to such Lender at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on each Quarterly Payment Date and on the final Termination
Date; provided, that, no Defaulting Lender shall be entitled to receive any
Facility Fee in respect of its Revolving Credit Commitment for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay such Facility Fee that otherwise would have been required to have been
paid to that Defaulting Lender), other than a Facility Fee, as described above,
on the aggregate principal amount of Advances funded by such Defaulting Lender
outstanding from time to time.

(b)        Letters of Credit.

(i)        Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission (such commission, a “Letter of
Credit Fee” and, collectively, the “Letter of Credit Fees”) on such Lender’s Pro
Rata Share of the average daily aggregate Available Amount of all Letters of
Credit outstanding (and not cash-collateralized) from time to time at a rate per
annum equal to the Applicable Margin for Eurodollar Rate Advances in effect from
time to time, payable in arrears quarterly on each Quarterly Payment Date and on
the final Termination Date, and after such Termination Date payable upon demand;
provided, that, if the Borrower is required to pay default interest pursuant to
Section 2.07(b), the Applicable Margin for purposes of determining the Letter of
Credit Fee shall be increased by 2% (without duplication of any increase
pursuant to Section 2.07(b)) for any overdue and unpaid Letter of Credit Fees.

(ii)        Issuing Bank Fees. The Borrower shall pay to each Issuing Bank for
its own account such reasonable fees as may from time to time be agreed in
writing between the Borrower and such Issuing Bank.

(c)        Other Fees. The Borrower shall pay to the Administrative Agent, the
Arrangers and/or the Agents for their account (or that of their applicable
Affiliate) such fees as may be agreed between any of the Borrower and the
Administrative Agent, Arrangers and/or Agents in writing including pursuant to
the Fee Letters.

SECTION 2.05. Termination or Reduction of the Commitments.

(a)        The Borrower shall have the right, upon at least three (3) Business
Days’ notice to the Administrative Agent, to terminate in whole or permanently
reduce ratably in part the Unused Commitments of the Lenders; provided, that
each partial reduction shall be in the aggregate amount of $25.0 million or an
integral multiple of $5.0 million in excess thereof; provided, further, that any
such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or the consummation of a specific transaction.

 

28



--------------------------------------------------------------------------------

(b)        Unless previously terminated, if the Effective Date has not occurred
prior to the Outside Date, the Commitments will terminate in full on the Outside
Date.

(c)        Any termination or reduction of the Commitments shall be permanent.

SECTION 2.06. Repayment of Advances. (a) Advances. The Borrower shall repay to
the Administrative Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Advances made by such Lender and then outstanding.

(b)        Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):

(i)        any lack of validity or enforceability of this Agreement, any Letter
of Credit, any Letter of Credit Agreement or any other agreement or instrument,
in each case, relating thereto (all of the foregoing being, collectively, the
“L/C Related Documents”);

(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

(iii)      the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

(iv)      any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)      payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply (but
materially complies) with the terms of such Letter of Credit;

(vi)      any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

(vii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

29



--------------------------------------------------------------------------------

(i)        Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time, plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on each Quarterly Payment Date during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

(ii)        Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)        Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a) or (f), the Administrative Agent may,
and upon the request of the Required Lenders shall, require the Borrower to pay
interest (“Default Interest”) on (i) the unpaid (and, in the case of an Event of
Default under 6.01(a), overdue) principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) subject to Section 2.04(b), to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.

SECTION 2.08. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.07(a)(i)
or (ii).

(b)        If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

(c)        If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

(d)        On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $25.0 million, such Advances shall
automatically Convert into Base Rate Advances.

 

30



--------------------------------------------------------------------------------

(e)        Upon the occurrence and during the continuance of any Event of
Default and the election of the Required Lenders, (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

(f)        If the applicable Bloomberg screen (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) is unavailable,

(i)        the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

(ii)        with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii)        the obligation of the Lenders to make Eurodollar Rate Advances or
to Convert Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Notwithstanding the foregoing or any provision of this Agreement to the
contrary, (i) if the Administrative Agent has reasonably determined that the
circumstances described in clause (f) above have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances contemplated by clause
(f) above have not arisen but the supervisor for the administrator of such rate
or a governmental authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which such rate
shall no longer be used for determining interest rates for loans, then after
such determination, the Administrative Agent and the Borrower may amend this
Agreement to replace the Eurodollar Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of the Eurodollar Rate at such time (any
such proposed rate, a “Eurodollar Successor Rate”), and may enter into an
amendment to this Agreement to reflect such Eurodollar Successor Rate and such
other Eurodollar Successor Rate Conforming Changes. Notwithstanding anything to
the contrary in this Agreement, any such amendment shall become effective at
5:00 P.M. (New York City time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent notice that such Required
Lenders do not accept such amendment. If no Eurodollar Successor Rate has been
determined and the circumstances under clause (f) above exist, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Advances shall be suspended (to the extent of the affected Eurodollar Advances
or Interest Periods). Upon receipt of such notice, the Borrower may revoke any
pending request for a Eurodollar Advance of, conversion to or continuation of
Eurodollar Advances or, failing that, will be deemed to have converted such
request into a request for a Base Rate Advance in the amount specified therein.

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more

 

31



--------------------------------------------------------------------------------

separate Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three (3) Business Days’ prior to the date of such prepayment,
in the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$25.0 million or an integral multiple of $5.0 million in excess thereof and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(d); provided, further, that any such notice may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction.

(b)        Mandatory Prepayments. (i) If the Administrative Agent notifies the
Borrower on the second Business Day prior to any interest payment date that the
sum of (A) the aggregate principal amount of all Advances then outstanding, plus
(B) the aggregate Available Amount of all Letters of Credit then outstanding
exceeds 100% of the aggregate Revolving Credit Commitments of the Lenders on
such date, the Borrower shall, within two (2) Business Days after receipt of
such notice, prepay the outstanding principal amount of any Advances owing by
the Borrower in an aggregate amount sufficient to reduce such sum after such
payment to an amount not to exceed 100% of the aggregate Revolving Credit
Commitments of the Lenders. The Administrative Agent shall provide such notice
to the Borrower at the request of any Lender. The Administrative Agent shall
give prompt notice of any prepayment required under this clause (i) to the
Borrower and the Lenders.

(ii)        In the event that the Separation has not been consummated on or
prior to the Business Day following the funding of any initial Advances
hereunder, the Borrower shall prepay 100% of the outstanding principal amount of
such Advances owing by the Borrower (it being understood and agreed that the
Borrower shall notify the Administrative Agent by 5:00 P.M. (New York City time)
if the Separation has not been consummated on or prior to such time) on such
date.

(iii)        Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(d).

(c)        Letters of Credit. The Borrower shall, on the day that is five
(5) Business Days prior to the final Termination Date, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the amount on deposit in the L/C Cash Collateral Account to equal 100% of
the aggregate Available Amount of all Letters of Credit then outstanding;
provided, that, nothing herein shall be deemed to amend or modify any provision
of Section 2.01(b). Upon the drawing of any such Letter of Credit, to the extent
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Advance in respect

 

32



--------------------------------------------------------------------------------

of such Letter of Credit. After any such Letter of Credit shall have expired or
been fully drawn upon and all other obligations of the Borrower thereunder shall
have been paid in full, the equivalent amount deposited in such L/C Cash
Collateral Account in respect of such Letter of Credit shall be promptly
returned to the Borrower.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law, rule, regulation or treaty or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) or clauses (ii)-(iv) of the
definition of Excluded Taxes and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that (i) before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (ii) such Lender
shall, in making demand under this Section 2.11, certify that such Lender is
treating substantially all similarly situated borrowers in a manner that is
consistent with the treatment afforded the Borrower hereunder. A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

(b)        If any Lender determines that compliance with any law, rule,
regulation or treaty or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of such type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit; provided, however, that before making
any such demand, each Lender shall, in making demand under this Section 2.11,
certify that such Lender is treating substantially all similarly situated
borrowers in a manner that is consistent with the treatment afforded the
Borrower hereunder. A certificate as to such amounts submitted to the Borrower
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.

(c)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11, shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, that, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.11 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such

 

33



--------------------------------------------------------------------------------

Lender’s intention to claim compensation therefor; provided, further, that, if
the change or circumstance giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof. Any Lender making a claim for
compensation under this Section 2.11 may be required to assign all of its rights
and obligations hereunder upon a request by the Borrower in accordance with
Section 2.21.

(d)        For the avoidance of doubt, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law, rule, regulation or treaty
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance
will automatically, upon such demand, Convert into a Base Rate Advance, and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. Any Lender that is prohibited from performing
its obligations to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances may be required to assign all of its rights
and obligations hereunder upon a request by the Borrower in accordance with
Section 2.21.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(d))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon any New Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 or an extension of the Termination Date pursuant to Section 2.19,
and upon the Administrative Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Increase Date or Extension Date, as the case may
be, the Administrative Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assumed thereby
to the New Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the

 

34



--------------------------------------------------------------------------------

parties to such Assignment and Assumption shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.

(b)        The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due to the fullest extent
permitted by law.

(c)        All computations of interest based on the Base Rate with respect to
the “prime rate” shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or the Federal Funds Rate and of fees and Letter of
Credit commissions shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(d)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under the Notes
or any other documents to be delivered hereunder shall be made, in accordance
with Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings (including back-up
withholding), assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties with respect
thereto (“Taxes”), unless otherwise required by applicable law. “Excluded Taxes”
means in the case of each Lender and the Administrative Agent (i) Taxes imposed
on or measured by its net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (A) imposed by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or has its principal office or Applicable Lending Office or any
political subdivision thereof or (B) that are Other Connection Taxes; (ii) in
the case of a Lender, any United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender pursuant to law in effect
on the date on which such Lender became a Lender hereunder (except to the extent
such Taxes were not considered Excluded Taxes with respect to such Lender’s
immediate assignor) or such Lender changes its lending office (except to the
extent such Taxes were payable to such Lender immediately before it

 

35



--------------------------------------------------------------------------------

changed its lending office); (iii) Taxes attributable to the recipient’s failure
to comply with Section 2.14(e); and (iv) any Tax imposed under FATCA. If the
Borrower or Administrative Agent shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder or under any Note or
any other documents to be delivered hereunder to any Lender or the
Administrative Agent, (i) to the extent the Tax is not an Excluded Tax, the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Administrative Agent, as applicable,
shall make such deductions or withholdings and (iii) the Borrower or
Administrative Agent, as applicable shall pay the full amount deducted or
withheld to the relevant taxation authority or other authority in accordance
with applicable law.

(b)        In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other similar excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
Taxes or other amounts imposed with respect to an assignment (“Other Taxes”).

(c)        The Borrower shall indemnify each Lender and the Administrative Agent
for and hold it harmless against the full amount of Taxes (other than Excluded
Taxes) or Other Taxes (including, without limitation, taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Administrative Agent (as the case may
be) as a result of payments hereunder and any reasonable expenses arising
therefrom or with respect thereto. This indemnification shall be made within
thirty (30) days from the date such Lender or the Administrative Agent (as the
case may be) provides to the Borrower a certificate as to the amount of such
payment or liability.

(d)        Within thirty (30) days after the date of any payment of Taxes by the
Borrower to a governmental authority pursuant to this Section 2.14, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or any other documents
to be delivered hereunder by or on behalf of the Borrower through an account or
branch outside the United States or by or on behalf of the Borrower by a payor
that is not a United States person, if the Borrower determines that no Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of this subsection (d) and subsection (e), the
terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e)        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under the Notes shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Lender organized under the laws of a

 

36



--------------------------------------------------------------------------------

jurisdiction outside the United States, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender and on the
date of the Assumption Agreement or the Assignment and Assumption pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Borrower or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide each of the Administrative Agent and the Borrower with two
original Internal Revenue Service Forms W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes. Any Lender claiming the benefits of the exemption of the portfolio
interest under Section 871(h) or 881(c) of the Internal Revenue Code shall
provide each of the Administrative Agent and the Borrower, in addition to the
Forms W-8BEN or W-8BEN-E provided pursuant to the preceding sentence, a
certificate, in form and substance reasonably satisfactory to the Borrower, to
the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10% shareholder” within
the meaning of Sections 881(c)(3)(B) or 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to the Borrower within the
meaning of Section 881(c )(3)(C) of the Internal Revenue Code. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered an Excluded Tax unless
and until such Lender provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate shall be considered
an Excluded Tax; provided, however, that, if at the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States federal withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States federal
withholding tax, if any, applicable with respect to the Lender assignee on such
date.

(ii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)        Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code), on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower or
the Administrative Agent (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Administrative Agent and the Borrower with
two original Internal Revenue Service Forms W-9, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from United States federal backup withholding tax.

 

37



--------------------------------------------------------------------------------

(iv)        Each Lender agrees that if any form or certification previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f)        For any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.14(e) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g)        Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurodollar Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(h)        Any Lender making a claim for compensation under this Section 2.14
may be required to assign all of its rights and obligations hereunder upon a
request by the Borrower in accordance with Section 2.21.

(i)        In the event a Lender is entitled, on the effective date of an
Assumption Agreement or Assignment and Assumption, to the benefits of a payment
pursuant to this Section 2.14, an assignee or novatee of such Lender shall be
entitled to the same benefits of payment (in addition to any future benefits of
payment that may arise with respect to such assignee) that would have been
available to such Lender had such Lender not entered into the related Assumption
Agreement or Assignment and Assumption with such assignee or novatee and then
only to the extent the relevant amounts are incurred by such assignee or
novatee.

(j)        If any Lender or Administrative Agent (for purposes of this paragraph
(j), an “indemnified party”) determines, in its sole discretion (such discretion
to be exercised in good faith), that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this Section 2.14 (including by the
payment of additional amounts pursuant to this Section 2.14), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (j) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.

(k)        Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations hereunder or
under the Notes.

 

38



--------------------------------------------------------------------------------

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided, that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)        the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to such Lender, or its registered assigns, in a principal amount up to
the Revolving Credit Commitment of such Lender.

(b)        The Register maintained by the Administrative Agent pursuant to
Section 9.07(c) shall include (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assumption
Agreement and each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that

 

39



--------------------------------------------------------------------------------

an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, at any time prior to the final Termination Date, by notice to the
Administrative Agent, request that the aggregate amount of the Revolving Credit
Commitment be increased by an amount of $25.0 million or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least ninety (90) days prior to the scheduled final Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$1.5 billion and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied. The Borrower may simultaneously
(x) request one or more of the Lenders to increase the amount of its Commitment
and/or (y) arrange for one or more banks or financial institutions not a party
hereto to become parties to and Lenders under this Agreement, pursuant to the
terms and conditions set forth below.

(b)        The Administrative Agent shall promptly notify such of the Lenders
and one or more Eligible Assignees as are identified by the Borrower to receive
the invitation to participate in the requested Commitment Increase of a request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders or Eligible Assignees
(each such Eligible Assignee and each Eligible Assignee that agrees to an
extension of the Termination Date in accordance with Section 2.19(c), an “New
Lender”) wishing to participate in the Commitment Increase must commit to
increase the amount of their respective Revolving Credit Commitments or to
establish their respective Revolving Credit Commitments, as the case may be (the
“Commitment Date”); provided, however, that the Revolving Credit Commitment of
each such Eligible Assignee shall be in an amount of $5.0 million or more. Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Administrative Agent on or prior to the Commitment Date of the amount by
which it is willing to increase its Revolving Credit Commitment. Each increase
in the Revolving Credit Commitments of the Increasing Lenders and the Revolving
Credit Commitment of each New Lender shall be subject to the approval of each
Issuing Bank (which approval shall not be unreasonably withheld or delayed). The
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein and the New Lenders in such amounts as are agreed between
the Borrower and the Administrative Agent.

(c)        On each Increase Date, each New Lender shall become a Lender party to
this Agreement as of such Increase Date and the Revolving Credit Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

(i)        (A) certified copies of resolutions of the board of directors of the
Borrower or the executive committee of such board of directors approving the
Commitment Increase and the corresponding modifications to this Agreement and
(B) if reasonably requested by the Administrative Agent, an opinion of counsel
for the Borrower (which may be in-house counsel);

 

40



--------------------------------------------------------------------------------

(ii)        an assumption agreement from each New Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Borrower; and

(iii)        confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.18(a) and in the immediately preceding sentence of this
Section 2.18(c), the Administrative Agent shall notify the Lenders (including,
without limitation, each New Lender) and the Borrower of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each New Lender on such date. If any Advances are outstanding on the Increase
Date, the Lenders immediately after effectiveness of such Commitment Increase
shall purchase and assign at par such amounts of the Advances outstanding at
such time as the Administrative Agent may require such that each Lender holds
its Pro Rata Share of all Advances outstanding after giving effect to all such
assignments. On and after each Increase Date, the Pro Rata Share of each
Lender’s participation in Letters of Credit and Advances from draws under
Letters of Credit shall be calculated after giving effect to each such
Commitment Increase.

SECTION 2.19. Extension of Termination Date. (a) At least forty-five (45) days
but not more than ninety (90) days prior to any anniversary of the Execution
Date, the Borrower, by written notice to the Administrative Agent, may request
an extension of the Termination Date in effect at such time by one year from its
then scheduled expiration; provided, that, the final Termination Date may not
extend more than two years from the initial Termination Date. The Administrative
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than twenty (20) days prior to such
anniversary date, notify the Borrower and the Administrative Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Administrative Agent and the Borrower in writing of its consent to
any such request for extension of the Termination Date at least twenty (20) days
prior to the applicable anniversary date, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such request. The Administrative Agent
shall notify the Borrower not later than fifteen (15) days prior to the
applicable anniversary date of the decision of the Lenders regarding the
Borrower’s request for an extension of the Termination Date.

(b)        If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided, that, on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and such Non-Consenting Lender is not replaced in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Revolving Credit Commitment of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided, that, such Non-Consenting Lender’s rights under Sections 2.11, 2.14
and 9.04, and its obligations under Section 9.16, shall survive the Termination
Date for such Lender as to matters occurring prior to such date. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Termination Date.

 

41



--------------------------------------------------------------------------------

(c)        If less than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.19, the Administrative Agent shall promptly
so notify the Borrower. The Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as New Lenders to replace, effective as of
the Extension Date, any Non-Consenting Lender and undertake all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender (with such Revolving Credit Commitment to replace the Revolving Credit
Commitment of any Non-Consenting Lender as designated by the Borrower);
provided, however, that (x) the amount of the Revolving Credit Commitment of any
such New Lender as a result of such substitution shall in no event be less than
$5.0 million unless the amount of the Commitment of such Non-Consenting Lender
is less than $5.0 million, in which case the Revolving Credit Commitment of such
New Lender shall be such lesser amount and (y) each increase in the Revolving
Credit Commitment of the Consenting Lenders shall be approved by each Issuing
Bank (such approval not to be unreasonably withheld or delayed); and provided,
further, that:

(i)        such Non-Consenting Lender shall have been paid (A) the aggregate
principal amount of, and any interest accrued and unpaid to the effective date
of the assignment on, the outstanding Advances, if any, of such Non-Consenting
Lender, plus (B) any accrued but unpaid Facility Fee owing to such
Non-Consenting Lender as of the effective date of such assignment; and

(ii)        all additional costs, reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such replacement shall have been paid to such Non-Consenting
Lender.

provided, further, that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.16, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three (3) Business Days prior to any Extension Date, (A) each such New Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such New Lender, the Borrower and the
Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent as to the increase in the amount of its Revolving Credit Commitment and
(C) each Non-Consenting Lender being replaced pursuant to this Section 2.19
shall have delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (A), (B) and (C) of the immediately preceding sentence, each such
Consenting Lender or New Lender, as of the Extension Date, will be substituted
for such Non-Consenting Lender under this Agreement and shall be a Lender for
all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Non-Consenting
Lender hereunder (other than its obligations under Section 9.16 as to matters
occurring prior to such date) shall, by the provisions hereof, be released and
discharged.

(d)        If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect for each such Lender shall be
extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each New Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Administrative Agent shall
notify the Lenders (including, without limitation, each New Lender) of the
extension of the

 

42



--------------------------------------------------------------------------------

scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such New Lender.

(e)        Notwithstanding the above, at any time prior to the effectiveness of
any extension of the Termination Date in effect, the Borrower may withdraw its
request for extension of the Termination Date.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        fees shall cease to accrue on the unfunded Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.04(a);

(b)        the Revolving Credit Commitment and Advances of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.01); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender
affected thereby;

(c)        if any L/C Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)        all or any part of L/C Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent that (x) the sum of the aggregate
principal amount of Advances owing to all Non-Defaulting Lenders, plus the
aggregate amount of L/C Exposure of all Lenders does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments, (y) after giving effect to
such reallocation, the sum of the aggregate principal amount of Advances owing
to, and the L/C Exposure allocated to, each Non-Defaulting Lender shall not
exceed such Non-Defaulting Lender’s Revolving Credit Commitment and (z) no Event
of Default has occurred and is continuing;

(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of each Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 6.02 for so long as such L/C Exposure is outstanding or such
Lender remains a Defaulting Lender;

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)        if the L/C Exposure of the Non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Shares; and

(v)        if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would

 

43



--------------------------------------------------------------------------------

have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Credit Commitment that was utilized by
such L/C Exposure) and letter of credit commissions payable under
Section 2.04(b) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the applicable Issuing Banks until and to the extent that such L/C
Exposure is reallocated and/or cash collateralized; and

(d)        so long as such Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 6.02, and participating interests in any newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall
not participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Advances in accordance with its
Pro Rata Share.

SECTION 2.21. Replacement of Lenders or Issuing Banks. (a) Replacement of
Lenders. If any Lender requests compensation under Section 2.11, any Lender
gives notice under Section 2.12, the Borrower is required to pay any Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, any Lender is a Defaulting Lender, or
if, in connection with any proposed amendment, change, waiver, discharge or
termination of any of the provisions of this Agreement or any other Loan
Document as contemplated by Section 9.01, the consent of the Required Lenders is
obtained but the consent of any other Lender whose consent is required is not
obtained, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations and consent
to such proposed amendment, change, waiver, discharge or termination (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that:

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.07;

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)        such assignment does not conflict with applicable law.

 

44



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b)        Replacement of Issuing Banks. If any Issuing Bank declines to provide
the consent required under Sections 2.18(b), 2.19(c) or 9.07(b)(iii)(C), or
declines to provide a Letter of Credit pursuant to Section 2.03(a)(ii), then the
Borrower may, at its sole expense and effort, upon notice to such Issuing Bank
and the Administrative Agent, require such Issuing Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.07), all of its Letter of Credit
Commitment to one or more Eligible Assignees that shall assume such obligations
(which assignee may be one or more Issuing Banks, if such Issuing Bank accepts
such assignment); provided, that:

(i)        each outstanding Letter of Credit issued by such Issuing Bank shall
have been replaced or such other arrangement reasonably satisfactory to such
Issuing Bank shall have been made; and

(ii)        such assignment does not conflict with applicable law.

ARTICLE III

CONDITIONS TO THE EXECUTION DATE, THE EFFECTIVE DATE AND LENDING

SECTION 3.01. Conditions Precedent to the Execution Date. The Execution Date
shall occur, and this Agreement shall become effective, on and as of the first
date on which the following conditions precedent have been satisfied (or waived
in accordance with Section 9.01):

(a)        Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party hereto either (A) a counterpart of this Agreement and
any Notes to the extent requested by the relevant Lender at least three
(3) Business Days prior to the Execution Date signed on behalf of such party or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b)        Payment of Fees and Expenses. All costs, fees, expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least two
business days prior to the Execution Date and the fees contemplated by the Fee
Letters payable to the Arrangers, the Administrative Agent or the Lenders shall
have been paid on or prior to the Execution Date, in each case, to the extent
required by the Fee Letters or this Agreement to be paid on or prior to the
Execution Date.

(c)        Customary Documentation. The Administrative Agent shall have received
on or before the Execution Date, each dated on or about such date:

(i)        Certified copies of (A) the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of the Borrower, certified as of a recent date by the Secretary of State
(or comparable authority) of its jurisdiction of organization or formation
including a certification that the same has not been amended since the date of
such certification, (B) the bylaws or similar governing document of the
Borrower, as then in effect and as in effect at all times from the date on which
the resolutions referred to in clause (C) below were adopted to and including
the date of such certificate and (C) the resolutions or similar authorizing
documentation of

 

45



--------------------------------------------------------------------------------

the governing body of the Borrower authorizing the Transactions and such Person
to enter into and perform its obligations under the Loan Documents to which it
is a party;

(ii)        A good standing certificate or similar certificate dated a date
reasonably close to the Execution Date from the jurisdiction of organization of
the Borrower;

(iii)        A certificate of a Responsible Officer of the Borrower certifying
the names and true signatures of the Responsible Officers of the Borrower
authorized to execute and deliver this Agreement and the other documents to be
delivered by it hereunder; and

(iv)        A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

(d)        Know Your Client. The Arrangers will have received at least three
(3) Business Days prior to the Execution Date all documentation and other
information regarding the Borrower required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Act, to the extent reasonably requested at least ten (10) Business
Days prior to the Execution Date.

(e)        Accuracy of Representations; No Default. On the Execution Date, the
following statements shall be true and the Administrative Agent shall have
received for the account of each Lender a certificate signed by a Responsible
Officer of the Borrower, dated the Execution Date, stating that:

(i)        The representations and warranties contained in Section 4.01 are true
and correct in all material respects (except for representations and warranties
qualified as to materiality or material adverse effect, which shall be true and
correct in all respects) on and as of the Execution Date (except to the extent
any such representation or warranty specifically relates to an earlier date in
which case such representation and warranty shall be accurate in all material
respects as of such earlier date); and

(ii)        No event has occurred and is continuing that constitutes a Default.

SECTION 3.02. Conditions Precedent to the Effective Date. The Effective Date
shall occur on and as of the first date on which the following conditions
precedent have been satisfied (or waived in accordance with Section 9.01) on or
prior to the Outside Date:

(a)        Execution Date. The Execution Date shall have occurred.

(b)        Disney Merger Agreement. The Separation shall be consummated
substantially concurrently with (and in any event within one (1) Business Day,
subject to Section 2.10(b)(ii), of) the Effective Date in accordance with the
Disney Merger Agreement and the Disney Merger Agreement shall not have been
amended or modified since June 20, 2018, and no condition shall have been waived
or consent granted by 21CF or its applicable affiliates, in each case in any
respect that is materially adverse to the Lenders with respect to the Separation
without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned); it being understood that, unless
the aggregate Anticipated Hook Stock Tax (as defined in the Disney Merger
Agreement) does not exceed $1.35 billion, 21CF shall not exercise its right to
provide the notice pursuant to Section 6.02(d)(i)(C)(y) of the Disney Merger
Agreement (as in effect on the date hereof), without the Arrangers having first
provided their written consent thereto (such consent not to be unreasonably
withheld, delayed or conditioned).

(c)        Consummation of the Separation. The final terms and conditions of the
Separation (including, without limitation, all tax aspects thereof and the
management arrangements with respect to

 

46



--------------------------------------------------------------------------------

the Borrower and its subsidiaries) shall be consistent in all material respects
with the Separation Principles (it being understood that the terms of an Agreed
Registration Statement (as defined below) shall supersede the terms and
conditions of the Separation Principles to the extent of any discrepancy between
the Separation Principles and such Agreed Registration Statement (and each
reference herein to the Separation Principles shall be deemed modified and
construed accordingly)) and an Agreed Registration Statement other than with
respect to changes that are not materially adverse to the Lenders with respect
to the Separation or are otherwise approved in writing by the Arrangers (such
approval not to be unreasonably withheld or delayed). Each of (i) the material
agreements and documentation (including all schedules and exhibits thereto)
relating to the Contribution (including, without limitation, a tax-sharing
agreement), (ii) the material agreements and documentation (including schedules
and exhibits thereto) relating to the payment of a distribution of up to
$8.5 billion to be made (substantially contemporaneously with the consummation
of the Separation) by the Borrower to 21CF (such distribution, which may take
the form of repayment of intercompany debt and/or other distributions, the
“Special Distribution”) and (iii) the material agreements and documentation
(including schedules and exhibits thereto) relating to the Stock Distribution
(the material agreements and documentation referred to in clauses (i) through
(iii) of this Section 3.02(c), collectively, the “Separation Documents”) shall
be consistent in all material respects with the Separation Principles or the
Agreed Registration Statement and otherwise reasonably acceptable to the
Arrangers (it being understood that any Separation Document that is consistent
with the Separation Principles and the Agreed Registration Statement shall be
considered reasonably acceptable to the Arrangers), in each case, to the extent
material to the interests of the Lenders with respect to the Separation. Each of
the Contribution, the Special Distribution and the Stock Distribution shall be
consummated in all material respects in accordance with the terms of the
Separation Documents (it being understood that the terms of an Agreed
Registration Statement shall supersede the terms and conditions of the
Separation Documents previously entered into to the extent of any discrepancy
between any such Separation Document and such Agreed Registration Statement (and
each reference herein to the Separation Documents shall be deemed modified and
construed accordingly)) and the Agreed Registration Statement, and none of the
Separation Documents shall be altered, amended or otherwise modified or
supplemented and no condition therein shall be waived and no consent shall be
given thereunder (except, in each case, as set forth in the Agreed Registration
Statement), in each case, in a manner materially adverse to the Lenders with
respect to the Separation without the prior written consent of the Arrangers
(such consent not to be unreasonably withheld or delayed). For the purposes of
the foregoing, an “Agreed Registration Statement” means the registration
statement on Form 10 filed by the Borrower on January 7, 2019, as amended by
Amendment No. 1 to Form 10 filed by the Borrower on January 23, 2019 and
Amendment No. 2 to Form 10 filed by the Borrower on January 25, 2019 (in each
case, including the exhibits thereto), which has been delivered to the Arrangers
and which the Arrangers in good faith have determined is reasonably acceptable
to the Arrangers, and any other registration statement (on Form 10, Form S-1,
Form S-4 or otherwise and including any exhibits thereto and any subsequent
amendment or amendments thereto) relating to the Separation to be filed with the
SEC prior to the Effective Date by 21CF, 21CF America or the Borrower, which
shall have been delivered to the Arrangers and which the Arrangers shall in good
faith have determined to be reasonably acceptable to the Arrangers; it being
agreed that (A) the Arrangers shall not unreasonably withhold, delay or
condition any such determination, (B) any terms therein which are consistent
with the Separation Principles or the unaudited financial statements with
respect to the Contribution Business provided to the Arrangers prior to the date
hereof shall be deemed to be reasonably acceptable to the Arrangers and (C) the
terms contained in such registration statement (and any subsequent amendment or
amendments thereto) shall otherwise be deemed to be reasonably acceptable to the
Arrangers unless the terms of (x) such registration statement are materially
adverse to the interests of the Lenders with respect to the Separation or
(y) any such amendment are materially adverse to the interests of the Lenders
with respect to the Separation.

(d)        Effective Date Indebtedness. As of the Effective Date upon giving
effect to the Transactions, the Borrower and its Subsidiaries shall have no Debt
other than (A) pursuant to this

 

47



--------------------------------------------------------------------------------

Agreement and the SpinCo Financing or (B) as contemplated by the Separation
Principles or the Agreed Registration Statement as to any liabilities which do
not constitute indebtedness for borrowed money.

(e)        Financial Statements. The Arrangers shall have received (which may be
by inclusion in the Agreed Registration Statement) on or prior to the Effective
Date (i) audited “carve-out” annual combined financial statements of the
Borrower and its consolidated Subsidiaries (including the Contribution Business)
for each of the three most recent fiscal years ended at least sixty (60) days
prior to the Effective Date, (ii) unaudited “carve-out” combined financial
statements of the Borrower and its consolidated Subsidiaries (including the
Contribution Business) for any quarterly interim period (other than the fourth
fiscal quarter) ended since the most recent audited consolidated financial
statements of the Borrower (and corresponding periods of any prior year) and
more than forty (40) days prior to the Effective Date and (iii) unaudited pro
forma combined financial information of the Borrower giving effect to the
Transactions as of and for such periods as are required by Rule 3-05 and Article
11 of Regulation S-X under and only to the extent the Borrower will be required
to file such financial statements with the SEC, regardless of the timing of such
filing, and in each of clauses (i), (ii) and (iii) prepared in conformity with
Regulation S-X.

(f)        Payment of Fees and Expenses. All costs, fees, expenses (including,
without limitation, legal fees and expenses) to the extent invoiced at least two
business days prior to the Effective Date and the fees contemplated by the Fee
Letters payable to the Arrangers, the Administrative Agent or the Lenders shall
have been paid on or prior to the Effective Date, in each case, to the extent
required by the Fee Letters or this Agreement to be paid on or prior to the
Effective Date.

(g)        Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the Borrower executed by its chief financial officer in
substantially the form of Exhibit D hereto.

(h)        Satisfaction of Conditions; Accuracy of Representations; No Default.
On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a Responsible Officer of the Borrower, dated the Effective
Date, stating that:

(i)        Each of the conditions set forth in clauses (b), (c) and (d) of this
Section 3.02 have been satisfied;

(ii)       The representations and warranties contained in Section 4.01 are true
and correct in all material respects (except for representations and warranties
qualified as to materiality and Material Adverse Effect, which shall be true and
correct in all respects) on and as of the Effective Date (except to the extent
any such representation or warranty specifically relates to an earlier date in
which case such representation and warranty shall be accurate in all material
respects as of such earlier date); and

(iii)      No event has occurred and is continuing that constitutes a Default.

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit or renew a Letter of Credit (other than
any renewal of an auto-renewal Letter of Credit in accordance with its terms),
each Commitment Increase and each extension of Commitments pursuant to
Section 2.19 shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing, issuance, renewal,
Commitment Increase or extension of Commitments (a) the following statements
shall be true (and each

 

48



--------------------------------------------------------------------------------

of the giving of the applicable Notice of Borrowing, Notice of Issuance, Notice
of Renewal, request for Commitment Increase or request for extension of
Commitments shall constitute a representation and warranty by the Borrower that
both on the date of such notice and on the date of such Borrowing, issuance,
renewal, Commitment Increase and applicable Extension Date, as the case may be,
such statements are true):

(i)        the Execution Date and the Effective Date shall have occurred,

(ii)       the representations and warranties contained in Section 4.01 (other
than, in the case of a Borrowing, issuance or renewal of a Letter of Credit, the
representations and warranties set forth in the last sentence of subsection
(e) thereof and in subsection (g) thereof) are true and correct in all material
respects (except for representations and warranties qualified as to materiality
and Material Adverse Effect, which shall be true and correct in all respects) on
and as of such date, before and after giving effect to such Borrowing, issuance,
renewal, Commitment Increase or extension of Commitments, as the case may be, as
though made on and as of such date (except to the extent any such representation
or warranty specifically relates to an earlier date in which case such
representation and warranty shall be accurate in all material respects as of
such earlier date), and

(iii)      no event has occurred and is continuing, or would result from such
Borrowing, issuance, renewal, Commitment Increase or extension of Commitments,
as the case may be, that constitutes a Default;

and (b) in connection with any increase of Revolving Credit Commitments or any
extension of the Termination Date, the Administrative Agent shall have received
such other approvals, opinions or documents as any Lender consenting to or
providing commitments for such increase or extension may reasonably request
through the Administrative Agent.

SECTION 3.04. Determinations Under Section 3.01 and Section 3.02. For purposes
of determining compliance with the conditions specified in Section 3.01 or 3.02,
as applicable, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the proposed Execution Date or Effective Date, as applicable,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Execution Date or Effective Date, as
applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a)        Such Loan Party (i) is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) is duly qualified and is in
good standing as a foreign corporation or other legal entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, and (iii) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except,
in the case of clauses (ii) and (iii), to the extent that such failure would not
have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

(b)        The execution, delivery and performance by each Loan Party of this
Agreement, the Borrowing of Advances and the incurrence of Letters of Credit are
within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s
Constitutive Documents, (ii) violate any material applicable law or contractual
restriction binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries.

(c)        All authorizations or approvals and other actions by, and all notices
to and filings with, any governmental authority or regulatory body or any other
third party that are required to be obtained or made by the Loan Parties for
(i) the due execution, delivery, recordation, filing or performance by any Loan
Party of this Agreement, or for the consummation of the Transactions or (ii) the
exercise by the Administrative Agent or any Lender of its rights under this
Agreement have been duly obtained, taken, given or made and are in full force
and effect.

(d)        This Agreement has been duly executed and delivered by each Loan
Party party hereto. This Agreement is the legal, valid and binding obligation of
each Loan Party party hereto, enforceable against such Loan Party in accordance
with its terms.

(e)        The Consolidated combined balance sheet of the Borrower as at
June 30, 2018, and the related Consolidated combined statements of operations,
comprehensive income, cash flows and equity of the Borrower for the fiscal year
then ended, accompanied by an opinion of Ernst & Young, independent public
accountants, copies of which have been furnished to the Administrative Agent,
fairly present the Consolidated financial condition of the Borrower as at such
date and the Consolidated results of the operations of the Borrower for the
period ended on such date, all in accordance with generally accepted accounting
principles applied on a consistent basis. Except as disclosed in any filings
21CF or 21CF America, as applicable, with the Securities and Exchange Commission
prior to the date hereof, since June 30, 2018, there has been no Material
Adverse Change.

(f)        Neither the Lender Presentation nor any written information provided
or communicated by any Loan Party in connection with the syndication of the
Revolving Credit Commitments prior to the Effective Date contained when made any
untrue statement of a material fact or, when taken together with the public
filings of the Borrower, omitted to state a material fact necessary to make the
statements made therein not misleading when made; provided, that, with respect
to forecasts or projected financial information, each applicable Loan Party
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished (it being understood that (i) such forecasts and projections are as to
future events and are not to be viewed as facts, (ii) such forecasts and
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, (iii) no assurance can be
given by such Loan Party that any particular forecasts or projections will be
realized and (iv) actual results during the period or periods covered by any
such forecasts and projections may differ significantly from the projected
results and such differences may be material). No representation or warranty of
any Loan Party contained in any of the Loan Documents or in any other document,
certificate or written statement furnished to the Administrative Agent or any of
the Lenders by any of the Loan Parties pursuant to or in connection with any of
the Loan Documents has been incorrect in any material respect when made.

(g)        Except as described in any filings by the Borrower or, prior to the
consummation of the Separation, 21CF and/or 21CF America, as applicable, with
the Securities and Exchange Commission prior to the Effective Date, there is no
action, suit, investigation known to the Borrower, litigation or proceeding
against or, to the knowledge of the Borrower, affecting any Loan Party or any of
their Subsidiaries, including any Environmental Action, pending or, to the best
knowledge of each Loan Party,

 

50



--------------------------------------------------------------------------------

threatened before any court, governmental agency or arbitrator that would be
reasonably likely to be adversely determined and if so to have a Material
Adverse Effect.

(h)        No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

(i)        Following application of the proceeds of each Advance, not more than
twenty-five (25) percent of the value of the assets (either of any Loan Party or
of the Reporting Group on a Consolidated basis) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between any Loan Party and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be Margin Stock.

(j)        No Loan Party is an “investment company,” or “controlled” by an
“investment company,” as such terms are defined in the U.S. Investment Company
Act of 1940, as amended.

(k)        The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

(l)        The entry into and performance by the Borrower of its obligations
under this Agreement is for its commercial benefit and is in its commercial
interests.

(m)        The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and,
solely to the extent acting in any capacity in connection with or benefiting
from the credit facility established hereby, agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower or any Subsidiary, or (ii) to the knowledge of the Borrower,
any of their respective directors, officers, employees or agents that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit or
use of proceeds hereunder will violate Anti-Corruption Laws or applicable
Sanctions.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will:

(a)        Compliance with Laws, Etc. (i) Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except to the extent that the failure to so comply would not
be reasonably likely to have a Material Adverse Effect, and (ii) maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(b)        Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent or
overdue, (i) all taxes imposed upon it or upon its

 

51



--------------------------------------------------------------------------------

property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property, except to the extent that, in respect of clauses (i) and
(ii), the failure to pay and discharge such taxes and claims would not be
reasonably likely to have a Material Adverse Effect; provided, however, that
neither any Loan Party nor any of its Subsidiaries shall be required to pay or
discharge any such tax or lawful claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
but only so long as such contest could not subject any Lender to (A) any
criminal penalty or liability or (B) any material civil penalty or liability for
which such Lender is not indemnified under Section 9.04.

(c)        Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice for the industries in which such Loan
Party or such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the extent consistent with prudent business
practice.

(d)        Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted under Section 5.02(c); and
provided, further, that no Loan Party shall be required to preserve any right or
franchise if the board of directors of such Loan Party shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party and that the loss thereof is not disadvantageous in any material
respect to such Loan Party.

(e)        Visitation Rights. During normal business hours (and so long as no
Event of Default has occurred and is continuing, upon ten (10) days prior notice
and only once a year), permit the Administrative Agent or any of the Lenders or
any agents or representatives thereof coordinated through the Administrative
Agent, to examine the records and books of account of, and visit during normal
business hours the properties of, such Loan Party and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of such Loan Party and any of
its Subsidiaries with any of their officers or directors and (so long as
representatives of the Borrower are present) with their independent certified
public accountants. Notwithstanding anything to the contrary herein, no Loan
Party or any Subsidiary of a Loan Party will be required to disclose or permit
the examination or discussion of, any document, information or other matter
(i) that constitutes trade secrets or proprietary information, (ii) that is
subject to attorney client or similar privilege or constitutes attorney work
product or (iii) to the extent such disclosure, examination or discussion would
violate law, rule or regulation applicable to the Borrower or its Affiliates or
any obligation of confidentiality from a third party binding on the Borrower or
its Affiliates.

(f)        Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with generally accepted accounting
principles and laws applicable to such Person in effect from time to time.

(g)        Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its material properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.

(h)        Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions

 

52



--------------------------------------------------------------------------------

between or among the Borrower and/or between or among the members of the
Reporting Group or any Persons that become a member of the Reporting Group as a
result of such transaction, (ii) Permitted Content Financings, (iii) any
arrangements with officers, directors, representatives or other employees of the
Borrower and its Subsidiaries relating specifically to employment, (iv) loans to
employees of any member of the Reporting Group, (v) the payment of dividends,
(vi) transactions entered into prior to the date hereof or contemplated by any
agreement entered into prior to the date hereof, (vii) Investments in (x) an
Affiliate in consideration for the issuance of ordinary shares or other equity
capital (other than Redeemable Preferred Stock) and (y) in a joint venture that
is an Affiliate of which the Borrower or any of its Subsidiaries is an equity
holder in consideration for the issuance of a note or other loan instrument,
(viii) the Transactions (and any agreement entered into in furtherance of the
Transactions, including, without limitation, any cooperation agreement) and
(ix) transactions with any of their Affiliates conducted in the ordinary course
of business of such Loan Party or Subsidiary except to the extent that such
transaction is in connection with (A) the creation, incurrence, assumption or
existence of any Lien or Debt, (B) any merger or consolidation or (C) the
prepayment, redemption, purchase, defeasement or other satisfaction of any Debt;
provided, however, that, notwithstanding the foregoing, transactions entered
into by any member of the Reporting Group with any Affiliate thereof (a “Subject
Affiliate”), which transactions are entered into by other shareholders or
partners of such Subject Affiliate that are not otherwise themselves Affiliates
of such member and on the same terms and for the same consideration (taking into
account their relative percentage ownership of such Subject Affiliate) as such
member of the Reporting Group shall be deemed to have been entered into on an
arm’s-length basis.

(i)        Reporting Requirements. Furnish to the Administrative Agent:

(i)        Default Notice. As soon as possible and in any event within five days
after a Responsible Officer becomes aware of a Default that is continuing on the
date of such statement, a statement of the chief financial officer, executive
vice president, finance or Group General Counsel of the Borrower setting forth
details of such Default and the action that the Reporting Group has taken and
proposes to take with respect thereto.

(ii)        Quarterly Financials. Following the consummation of the Separation,
as soon as available and in any event within forty-five (45) days after the end
of each of the first three quarters of each fiscal year, a Consolidated balance
sheet of the Borrower as of the end of such quarter and Consolidated statement
of operations, comprehensive income, cash flows and equity of the Borrower for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, setting forth in comparative form, in the case of the
Consolidated balance sheet, the figures for the preceding fiscal year end from
the audited Consolidated balance sheet for such fiscal year and, in the case of
the statement of operations, comprehensive income, cash flows and equity, the
corresponding figures for the corresponding fiscal period in the preceding
fiscal year, all in reasonable detail consistent with the Borrower’s public
filings and duly certified (subject to year-end audit adjustments) by the chief
financial officer or executive vice president, finance of the Borrower as having
been prepared in accordance with generally accepted accounting principles,
together with a Compliance Certificate; provided, that with respect to the first
three (3) such deliveries following the consummation of the Separation, the
relevant comparisons shall not be required.

(iii)        Annual Financials. Following the consummation of the Separation, as
soon as available and in any event within ninety (90) days after the end of each
fiscal year (i) a copy of the annual report for such year for the Borrower,
including therein a Consolidated balance sheet of the Borrower as of the end of
such fiscal year and Consolidated statement of operations, comprehensive income,
cash flows and equity of the Borrower for such fiscal year, in each case
accompanied by an unqualified (except to the extent any qualification stated
therein relates solely to the effect of any change in generally accepted
accounting principles applicable to the Borrower) opinion of Ernst & Young LLP
or other

 

53



--------------------------------------------------------------------------------

independent public accountants of recognized standing acceptable to the Required
Lenders, and (ii) a Compliance Certificate.

(iv)      Litigation. Promptly and in any event within ten (10) days after a
Responsible Officer becomes aware of the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (i) affecting any Loan Party or any of its Subsidiaries
that could be reasonably likely to be adversely determined and if so to have a
Material Adverse Effect or (ii) that challenge the transactions contemplated by
this Agreement (including, without limitation, the rights of any Borrower to
borrow hereunder, the use of the proceeds of any Borrowing hereunder or the
performance by any Loan Party of its Obligations hereunder) or that base any
claim against any Loan Party on such transactions.

(v)        Securities Reports. Promptly and in any event within fifteen
(15) days after the sending or filing thereof, copies of all material regular,
periodic and special reports, and all registration statements, that any member
of the Reporting Group files with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, or with any national
securities exchange.

(vi)      KYC Information. Promptly following any request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the Act or other applicable anti-money laundering laws.

(vii)     Other Information. Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Administrative Agent, from time
to time reasonably request.

The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such filings with the Securities and Exchange
Commission, financials or other information have been posted on the Internet
website of the SEC (http://www.sec.gov) or on the Borrower’s own internet
website as previously identified to the Administrative Agent and Lenders and
(B) with respect to the financial statements referred to in subclauses (ii) and
(iii) of this Section 5.01(i), the Borrower has notified the Administrative
Agent by electronic mail of such posting (it being understood that if the
Borrower’s own internet website includes an option to subscribe to a free
service alerting subscribers by electronic mail of new filings with the
Securities and Exchange Commission, such notice shall be deemed to have been
provided). If the Administrative Agent or a Lender requests such filings,
financial statements or other information to be delivered to it in hard copies,
the Borrower shall furnish to the Administrative Agent or such Lender, as
applicable, such statements accordingly; provided, that, no such request shall
affect that such filings, financial statements or other information have been
deemed to have been delivered in accordance with the terms of the immediately
preceding sentence.

(j)        Subsidiary Guarantors. (i) Except in the case of a guarantee of
Public Senior Debt of a Foreign Subsidiary by a Foreign Subsidiary, promptly
cause to become a guarantor of the Obligations by execution of a guaranty in
form and substance reasonably satisfactory to the Administrative Agent (each, a
“Subsidiary Guaranty”) any Subsidiary that is required to be a guarantor of any
Public Senior Debt (a “Subsidiary Guarantor”). Upon the execution and delivery
by a Subsidiary Guarantor of a Subsidiary Guaranty, such Subsidiary Guarantor
shall be deemed to be a Loan Party hereunder, and each reference in this
Agreement to a “Loan Party” shall also mean and be a reference to such
Subsidiary Guarantor, for so long as such Subsidiary Guaranty is in effect.

 

54



--------------------------------------------------------------------------------

(ii)      In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (j)(i) above, the Borrower shall ensure that
(x) before the execution of any Subsidiary Guaranty, the Administrative Agent
receives the items referred to in Section 3.01(c)(i) through (iii) in respect of
such Subsidiary Guarantor and its Subsidiary Guaranty, and a certificate of a
Responsible Officer of the Borrower with respect to the representations and
warranties in Section 4.01; and (y) all laws in connection with the execution,
validity and enforceability of a Subsidiary Guaranty have been complied with.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, no Loan Party will:

(a)        Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i)        Liens existing on the date hereof (“Existing Liens”), and Liens
replacing, extending or renewing any such Existing Liens upon or in the same
property theretofore subject to such Existing Lien or the replacement, extension
or renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured by such Existing Lien;

(ii)       Permitted Liens;

(iii)      Liens securing Debt and other Obligations that are not otherwise
permitted to be secured pursuant to this Section 5.02(a) and Attributable Debt;
provided, that the value of the aggregate assets of the Reporting Group
encumbered by all such Liens shall not exceed 10% of the Consolidated Tangible
Assets of the Reporting Group;

(iv)      Liens on the assets of Content Special Purpose Vehicles securing Debt
incurred for the purpose of effecting Permitted Content Financings;

(v)       Liens created in favor of (x) a producer or supplier of Content or
(y) any other Person in connection with the financing of the production,
distribution, acquisition, marketing, licensing, syndication, publication,
transmission and/or other exploitation of Content, in each case above on or with
respect to distribution revenues and/or distribution rights which arise from or
are attributable to such Content;

(vi)      Liens under construction, performance and similar bonding arrangements
entered into in the ordinary course of business;

(vii)     Liens on property purchased after the date of this Agreement;
provided, that (A) any such Lien (x) is created solely for the purpose of
securing Debt incurred to finance the cost (including the cost of construction)
of the item of property subject thereto and such Lien is created prior to, at
the time of, or within 270 days after the later of, the acquisition, the
completion of construction or the commencement of the full operation of such
property, or for the purpose of securing Debt incurred to refinance any Debt
previously so secured or (y) existed on such property at the time of its
acquisition (other than Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property), (B) the
principal amount of Debt secured by any Lien described in clause (A)(x) above
does not exceed 100% of such cost and (C) such Lien does not extend to or cover
any other property other than such item or property and any improvements on such
item;

 

55



--------------------------------------------------------------------------------

(viii)    in the case of a Person becoming a member of the Reporting Group after
the date of this Agreement, any Lien with respect to the assets of such Person
at the time it became a member of the Reporting Group; provided, that such Lien
is not created in contemplation of, or in connection with, such Person becoming
a member of the Reporting Group;

(ix)      Liens on accounts receivable in connection with any financing that
would not cause the Reporting Group to be in violation of Section 5.03

(x)       Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group;

(xi)      Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided, that
no such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xii)     Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(xiii)     any interest or title of a lessor or lessee under any lease (other
than capital leases) entered in the ordinary course of business and covering
only the asset so leased, to the extent that the same would constitute a Lien;
and

(xiv)     any extensions, renewals or replacements of any of the Liens referred
to in the foregoing clauses (iv), (vii) and (viii); provided, that such
extensions, renewals or replacements are limited to all or part of the property
securing the original Lien or any replacement of such property.

(b)        Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, or, with
respect to the Borrower, enter into a statutory division pursuant to
Section 18-217 of the Delaware Limited Liability Company Act (such division, a
“Division”), except that (i) the Borrower may merge or consolidate with or into
any other Person or enter into a Division so long as (A) with respect to a
merger or consolidation, the Borrower shall be the surviving corporation or
(B) with respect to a merger, consolidation or Division, the entity into which
the Borrower is merged or consolidated (or, in the case of a Division, the
Person that, upon the consummation of such Division, holds all or any portion of
the assets, liabilities and/or obligations previously held by the Borrower
immediately prior to the consummation of such Division) immediately prior to
such merger, consolidation or Division has no material assets or liabilities and
immediately after such merger, consolidation or Division shall (x) directly or
indirectly own substantially all of the assets of the Borrower immediately
preceding such merger, consolidation or Division and (y) duly assume all of the
Borrower’s obligations hereunder in form and substance satisfactory to the
Administrative Agent and (ii) any Subsidiary may be merged or consolidated with
or into any other Subsidiary or with the Borrower or any other Person in
connection with the consummation of an acquisition or disposition permitted
under this Agreement; provided, however, that, in each case, no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

(c)        [Reserved].

(d)        Change in Nature of Business. Change, or permit any of its
Subsidiaries to change in any material respect the nature of the business of the
Reporting Group taken as a whole as carried on at the date hereof (except for
engaging in any business that is incidental or related thereto, or any business
or

 

56



--------------------------------------------------------------------------------

activity that is reasonably similar or complementary thereto or a reasonable
extension, development or extension thereof or ancillary thereto).

(e)        Subsidiary Debt. Permit any of its Subsidiaries (other than any Loan
Party) to create or suffer to exist, any Debt other than:

(i)        Debt existing on the Execution Date and disclosed to the Lenders
prior to the date hereof (the “Existing Debt”), and any Debt extending the
maturity of, or refunding, renewing or refinancing, in whole or in part, the
Existing Debt; provided, that the principal amount of such Existing Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding, renewal or refinancing (other than by an
amount equal to the premium thereon, plus other reasonable amounts paid, and
fees and expenses incurred in connection with such extension, refunding, renewal
or refinancing), and the direct and contingent obligors therefor shall not be
increased, as a result of or in connection with such extension, refunding,
renewal or refinancing;

(ii)        Debt of any Person that becomes a Subsidiary after the date hereof,
and extensions, refundings, renewals and refinancings of any such Debt that do
not increase the outstanding principal amount thereof (other than by an amount
equal to the premium thereon, plus other reasonable amounts paid, fees and
expenses incurred in connection with such extension, refunding, renewal or
refinancing); provided, that such Debt exists at the time such Person becomes a
Subsidiary of such Loan Party and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of such Loan Party;

(iii)        Debt secured by Liens of the type described in and to the extent
permitted by Section 5.02(a)(iv) through (ix);

(iv)        Debt in an aggregate outstanding principal amount at any time not
exceeding $500.0 million;

(v)        other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to the greater of (x)
$750.0 million and (y) 10% of Consolidated Tangible Assets of the Reporting
Group;

(vi)        Debt of any Subsidiary to the Borrower or any Subsidiary thereof;
and

(vii)        endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

Notwithstanding anything to the contrary set forth above, if any Debt is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 5.02(e).

(f)        Use of Proceeds. Request any Borrowing or Letter of Credit, or use,
or permit any of its Subsidiaries or its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (i) in violation of any Anti-Corruption Laws applicable to the
Borrower and its Subsidiaries, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States, or (iii) in any manner that would result in
the violation of any Sanctions applicable to the Borrower and its Subsidiaries.

 

57



--------------------------------------------------------------------------------

SECTION 5.03. Financial Covenant. At any time following the consummation of the
Separation, so long as any Advance shall remain unpaid or any Lender shall have
any Commitment hereunder, the Borrower will maintain a ratio (the “Operating
Income Leverage Ratio”) determined on the last day of each fiscal quarter of the
Borrower for the Rolling Period then ended of (i) the aggregate principal
amount, without duplication, of (A) Consolidated Debt of the Borrower described
in clauses (a), (c) and (e) of the definition of Debt, plus (B) Excess Guaranty
Debt, plus (C) preference shares that constitute debt under GAAP to
(ii) Adjusted Operating Income of the Borrower for such Rolling Period of not
more than 4.5 to 1.0; provided, that, at the election of the Borrower (by
providing written notice to the Administrative Agent making such an election),
such maximum Operating Income Leverage Ratio shall be increased to 5.0 to 1.0
for any period during which any Material Acquisition is consummated and applying
for the fiscal quarter during which such Material Acquisition is consummated as
well as the immediately following three fiscal quarters thereafter; provided,
further, that (x) there shall be not more than two such elections made during
the term of this Agreement, and (y) there shall be at least one full fiscal
quarter during which the Operating Income Leverage Ratio shall not be more than
4.5 to 1.0 between any such elections.

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Borrower on any such date, (A) there shall be excluded from such
calculation (i) any amount in respect of Permitted Content Financings and
Negative Pickup Arrangements and Capitalized Lease Obligations incurred in
connection with the leasing of satellite transponders and (ii) any obligations
under any undrawn letters of credit and any reimbursed letters of credit in each
case in support of obligations of Disney and/or any of its Subsidiaries in
connection with the Transactions, other than with respect to Debt for borrowed
money and (B) the currency exchange rate used for such calculation shall be the
rate used in the annual or quarterly statement of financial position for such
date; provided, however, that, if the Borrower determines that an average
exchange rate is a more accurate reflection of the value of such currency over
such Rolling Period, the currency exchange rate used may be, at the option of
the Borrower, the currency exchange rate used for the income statements of the
Borrower for such fiscal quarter.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        any Loan Party shall fail to pay (i) any principal of any Advance
when the same becomes due and payable or (ii) any amount of interest on any
Advance or any other payment under this Agreement within five (5) days after the
same becomes due and payable; or

(b)        any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c)        any member of the Reporting Group shall fail to perform or observe
any term, covenant or agreement contained in Sections 5.01 (d), (h) or (i)(i),
Section 5.02 or Section 5.03; or

(d)        any member of the Reporting Group shall fail to perform any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for thirty
(30) days after the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or

 

58



--------------------------------------------------------------------------------

(e)        any member or members of the Reporting Group shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt that is outstanding in a Dollar Equivalent principal amount equal to or
greater than $250.0 million (but excluding Debt outstanding under this
Agreement) of such member or members, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or

(f)        any Loan Party (i) shall not pay its debts generally as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Loan Party seeking (otherwise
than for the purpose of a solvent amalgamation or reconstruction) to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, receiver and manager, trustee, administrator, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days or any of
the actions sought in such proceeding (including, without limitation, the entry
of an order for relief against, or the appointment of a receiver, receiver and
manager, trustee, administrator, custodian or other similar official for, it or
any substantial part of its property) shall occur; or (iii) any Loan Party shall
take any corporate action to authorize or any shareholder resolution shall be
taken to effect any of the actions set forth above in this subsection (f); or
(iv) any event analogous to or having a substantially similar effect to any of
the events specified in this subsection (f), other than any solvent
reorganization, shall occur under the laws of any applicable jurisdiction with
respect to any Loan Party; or

(g)        any judgments or orders shall be rendered against any member or
members of the Reporting Group for the payment of money in a Dollar Equivalent
amount in excess of $250.0 million in the aggregate and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of sixty (60) consecutive days during
which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party and a financially sound and reputable insurer
covering full payment of such unsatisfied amount and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or

(h)        this Agreement shall for any reason cease to be valid and binding on
or enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing; or

(i)        a Change of Control shall occur; or

(j)        any Loan Party or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability that would be reasonably likely to have
a Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of

 

59



--------------------------------------------------------------------------------

any Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the receipt by the Borrower or any ERISA Affiliate of a determination that
a Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA)
or terminated (within the meaning of Section 4041A of ERISA);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Law, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Administrative Agent on behalf of
the Lenders in same day funds at the Administrative Agent’s Office, for deposit
in the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Law, the Borrower will pay to the Administrative Agent on behalf
of the Lenders in same day funds at the Administrative Agent’s Office, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. If at any time the Administrative Agent determines that
any funds held in the L/C Cash Collateral Account are subject to any right or
claim of any Person other than the Administrative Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law. After all
such Letters of Credit shall have expired or been fully drawn upon and all other
Obligations of the Borrower hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Collateral Account shall be
returned to the Borrower.

ARTICLE VII

RESERVED

 

60



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers

 

61



--------------------------------------------------------------------------------

through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. With effect from the date of
the Administrative Agent’s resignation (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any Arranger or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Advances hereunder. Each Lender shall, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Administrative Agent) has any liability hereunder other than in its capacity as
a Lender.

 

62



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed (a) by all the Lenders, waive any of the conditions specified in
Section 3.01; and (b) by each Lender directly affected thereby do any of the
following: (i) increase or extend the Termination Date for the Revolving Credit
Commitments of such Lender, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder (it being
understood that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Interest or to waive any obligation of the
Borrower to pay Default Interest or interests or fees as set forth in
Section 2.07(b)), (iii) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder
except as provided in Section 2.19 or (iv) amend or modify the provisions of
this Section 9.01 or the definition of the term “Required Lenders,” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Note and no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement. Notwithstanding the foregoing, the Administrative
Agent and the Borrower may amend any Loan Document to correct any errors,
mistakes, omissions, defects or inconsistencies, or to effect administrative
changes that are not adverse to any Lender, and such amendment shall become
effective without any further consent of any other party to such Loan Document
other than the Administrative Agent and the Borrower.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i)        if to the Borrower at 1211 Avenue of the Americas, New York, New York
10036, Attention of Clement Smadja (Telecopier Number: (212) 852-7033, Email:
csmadja@21cf.com);

(ii)        if to the Administrative Agent, to Citibank, N.A. at 1615 Brett
Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications, Telecopier
Number: (646) 274-5080, Email: GLAgentOfficeOps@citi.com; with a copy to 390
Greenwich Street, New York, NY 10013, Attention: Robert F. Parr, Telecopier
Number: (646) 291-1781, Email: robert.f.parr@citi.com;

(iii)        if to any Issuing Bank, to it at the address provided in writing to
the Administrative Agent and the Borrower at the time of its appointment as an
Issuing Bank hereunder;

(iv)        if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

63



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that, the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)        Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)        Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii)        The Platform is provided “as is” and “as available.” The
Administrative Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Administrative Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the
“Administrative Agent Parties”) have any liability to the Borrower or any other
Loan Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein

 

64



--------------------------------------------------------------------------------

which is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section 9.02, including through the
Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay within thirty
(30) days after its receipt of a written request therefor, which request shall
provide in reasonable detail the basis for the claim therefor, all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Administrative Agent and the Arrangers with respect
thereto and with respect to advising the Administrative Agent and the Arrangers
as to their rights and responsibilities under this Agreement. The Borrower
further agrees to pay within thirty (30) days after its receipt of a written
request therefor, which request shall provide in reasonable detail the basis for
the claim therefor, all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent and the Lenders, if any (including, without
limitation, reasonable and documented out-of-pocket fees and expenses of one
primary counsel), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable and documented out-of-pocket fees and expenses of one primary counsel
for the Administrative Agent and the Lenders in connection with the enforcement
of rights under this Section 9.04(a), and, if reasonably necessary, one
regulatory counsel and one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders taken as a whole, and, solely in the case
of a conflict of interest, as reasonably determined by the Administrative Agent
or applicable Lenders (based upon the advice of counsel to the Administrative
Agent or such Lenders), as the case may be, one additional counsel for the
affected parties taken as a whole.

(b)        The Borrower agrees to indemnify and hold harmless the Administrative
Agent, the Arrangers and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable and
documented out-of-pocket fees and expenses of one primary counsel and, if
reasonably necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction for the Indemnified Parties taken as a whole, and, solely
in the case of a conflict of interest, as reasonably determined by the affected
Indemnified Party (based upon the advice of counsel to such Indemnified Party),
one additional counsel for the affected parties taken as a whole) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith and including any of the foregoing relating to
the actual or alleged presence of Hazardous Materials on any property of the
Borrower or any of its Subsidiaries) this Agreement, the other Loan Documents,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or Letters of Credit, except to the extent that such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (x) the bad
faith, gross negligence or willful misconduct of such Indemnified Party or any
of its controlling or controlled Affiliates, directors, officers or employees,
(y) a material breach by such Indemnified Party or any of its controlling or

 

65



--------------------------------------------------------------------------------

controlled Affiliates, directors, officers or employees of its obligations under
the Loan Documents or (z) a claim, litigation, investigation or proceeding by
one Indemnified Party against another Indemnified Party and not resulting from
an act or omission of the Borrower, any other Loan Party or any of their
Affiliates (other than any such claim, litigation, investigation or proceeding
brought against an Agent solely in its capacity as such or in fulfillment of its
role as such). Promptly after receipt by an Indemnified Party of notice of the
commencement of any action or proceeding involving a claim referred to in this
subsection (b) above, such Indemnified Party shall, if a claim in respect
thereof is to be made against Borrower under this subsection (b), promptly give
notice to Borrower of the commencement of such action or proceeding; provided,
however, that the failure of such Indemnified Party to give notice provided in
this subsection (b) shall not (i) relieve Borrower of its Obligations under this
subsection (b), unless and to the extent that such failure results in the
forfeiture of rights or defenses and Borrower incurs an increased Obligation to
such Indemnified Party under this subsection (b) on account of such failure, and
(ii) in any event relieve Borrower from any liability with respect to such
Indemnified Party which Borrower may have otherwise on account of this
Agreement. The Borrower shall not be liable for any settlement of any action or
claim effected without the Borrower’s consent (which consent shall not be
unreasonably withheld), and the Borrower shall not settle or compromise any
action or claim affecting any Indemnified Party without such Indemnified Party’s
prior written consent (which shall not be unreasonably withheld) if the
settlement or compromise involves any performance by, or adverse admission of,
such Indemnified Party. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Administrative Agent, any Arranger, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances. This Section 9.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c)        Upon any payment of any indemnified amount by Borrower to any
Indemnified Party, Borrower shall be subrogated to all rights of such
Indemnified Party to seek reimbursement from any other Person in connection with
such indemnified amount.

(d)        If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(c), 2.10 or 2.12, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(e)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

66



--------------------------------------------------------------------------------

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement and the Note held by such Lender, and
to make any such currency exchange as may be necessary to effect such
application, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application; provided, that, the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that no Loan Party shall have the right to assign
its rights or Obligations hereunder or any interest herein without the prior
written consent of all of the Lenders (and any other attempted assignment or
transfer by any Loan Party shall be null and void).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.07(b), (ii) by way of participation in accordance with
the provisions of Section 9.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(f) (and any other
attempted assignment or transfer by any Lender shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 9.07 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may, and shall as provided in
Section 2.21, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Advances at the time owing to it); provided, that, (in
each case with respect to the Revolving Credit Commitments and the Letter of
Credit Commitments) any such assignment shall be subject to the following
conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or in
the case of an assignment to a Lender, no minimum amount need be assigned; and

(B)        in any case not described in Section 9.07(b)(i)(A), the aggregate
amount of the applicable Commitment (which for this purpose includes Advances
outstanding thereunder) or, if

 

67



--------------------------------------------------------------------------------

the applicable Commitment is not then in effect, the principal outstanding
balance of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10.0 million, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents.

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender or Issuing
Bank from assigning all or a portion of its rights and obligations among the
Revolving Credit Commitments and the Letter of Credit Commitments on a non-pro
rata basis; provided, that, at no time shall the Letter of Credit Commitment of
any Issuing Bank exceed the Revolving Credit Commitment of such Issuing Bank.

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.07(b)(i)(B) and, in addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Section 6.01(a) or (f) has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender or an Affiliate of a Lender;
provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender with respect to such
Lender; and

(C)        the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural Person.

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution

 

68



--------------------------------------------------------------------------------

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11 and 9.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.07.

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided, that,
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.16 with respect to any payments made by such
Lender to its Participant(s).

 

69



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of any provision of this
Agreement or any Note, or any consent to any departure by any Loan Party
therefrom, to the extent that such amendment, waiver or consent otherwise
requires such Lender’s affirmative consent pursuant to the provisions of
Section 9.01 and then only to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(d) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14 (it being understood that the documentation required under
Section 2.14 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.07; provided, that such Participant (A) agrees
to be subject to the provisions of Sections 2.11, 2.14 and 2.21 as if it were an
assignee under paragraph (b) of this Section 9.07; and (B) shall not be entitled
to receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.05 as though it were a Lender; provided, that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided, that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, or is necessary
for the Borrower and the Administrative Agent to comply with their obligations
under FATCA or other applicable law. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)        Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

70



--------------------------------------------------------------------------------

SECTION 9.08. Confidentiality. Neither the Administrative Agent nor any Lender
may disclose to any Person any confidential, proprietary or non-public
information of the Loan Parties furnished to the Administrative Agent or the
Lenders by any Loan Party (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Administrative
Agent and each of the Lenders may disclose Borrower Information (a) to its and
its affiliates’ employees, officers, directors, partners, counsel, auditors,
representatives, agents and advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential on terms at least as restrictive as provided herein); (b) to the
extent requested by any regulatory authority or self-regulatory body; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section 9.08, to any assignee or participant or prospective assignee or
participant or to any credit insurance provider, direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement;
(g) to the extent such Borrower Information (i) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Administrative Agent or such Lender, or
(ii) is or becomes available to the Administrative Agent or such Lender on a
non-confidential basis from a source other than the Loan Parties; provided,
that, such source is not known to the Administrative Agent or Lender, as
applicable, to be subject to any confidentiality obligation to any Loan Party;
(h) any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any information relating to Loan Parties and their
Subsidiaries received by it from the Administrative Agent or any such Lender);
(i) to the CUSIP Service Bureau or any similar organization and (j) with the
consent of any Loan Party; provided, that, prior to any disclosure pursuant to
clause (b) or (c) above, the disclosing party agrees that it will notify the
non-disclosing party as soon as practical in the event of any such request for a
disclosure (other than at the request of a banking regulatory authority), unless
such notification shall be prohibited by applicable law or legal process. The
Administrative Agent and the Lenders agree that monetary damages would not be a
sufficient remedy for breach of this Section 9.08, and that in addition to all
other remedies available at law or in equity, the Loan Parties shall be entitled
to seek equitable relief, including injunction and specific performance, without
proof of actual damages.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Borrower Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information, (c) it will
handle such material non-public information in accordance with applicable laws,
including United States federal and state securities laws and (d) that some or
all of the Borrower Information is or may be price-sensitive information and
that the use of such information may be regulated or prohibited by applicable
legislation including any securities laws relating to insider dealing and market
abuse, and accordingly, each of the Administrative Agent and the Lenders shall
not use any information for any unlawful purpose

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or

 

71



--------------------------------------------------------------------------------

other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any Agent, any Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each Loan Party hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Borrower at its
address set forth in Section 9.02 and each other Loan Party hereby irrevocably
appoints the Borrower its authorized agent to accept such service of process,
and agrees that the failure of the Borrower to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each Loan Party
hereby further irrevocably consents, subject to applicable law, to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

SECTION 9.13. [Reserved].

 

72



--------------------------------------------------------------------------------

SECTION 9.14. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Credit Parties”), which information includes the name and address
of each Credit Party and other information that will allow such Lender to
identify such Credit Party in accordance with the Act.

SECTION 9.15. Release of Subsidiary Guarantors. So long as no Event of Default
has occurred and is continuing, a Subsidiary Guarantor shall be released from
its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty shall
be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Public Senior Debt of which such Subsidiary Guarantor is, or
required to be, a guarantor; provided, that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Public Senior Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

SECTION 9.16. Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), from and against
such Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement (collectively, the “Indemnified Costs”); provided, that
(i) no Lender shall be liable for any portion of the Indemnified Costs resulting
from the Administrative Agent’s gross negligence or willful misconduct and
(ii) the Indemnified Costs were incurred by or asserted against the
Administrative Agent in its capacity as such. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its Pro Rata Share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 9.16 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

(b)        Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Pro Rata Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that (i) no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct and (ii) provided, that
the indemnified amounts were incurred by or asserted against the Issuing Bank in
its capacity as such. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Pro Rata Share of
any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the Borrower under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.

 

73



--------------------------------------------------------------------------------

(c)        The failure of any Lender to reimburse the Administrative Agent or
any Issuing Bank promptly upon demand for its Pro Rata Share of any amount
required to be paid by the Lenders to the Administrative Agent or such Issuing
Bank as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Administrative Agent or such Issuing Bank for its Pro
Rata Share of such amount, but no Lender shall be responsible for the failure of
any other Lender to reimburse the Administrative Agent or an Issuing Bank for
such other Lender’s Pro Rata Share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 9.16 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.

SECTION 9.17. No Fiduciary Duties. Each Loan Party agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, such Loan Party and its Affiliates, on the one hand,
and the Agents, the Issuing Banks, the Lenders and their respective Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Banks, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Agents, each Lender and their Affiliates may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates.

SECTION 9.18. Waiver of Jury Trial. Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20. Certain ERISA Matters.

 

74



--------------------------------------------------------------------------------

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Loan Party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not to or for the benefit of the Borrower, that at
least one of the following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of 21
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Advances and the Letters of Credit,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit and this Agreement, and the
conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Letters of Credit, and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not to or for the benefit of the
Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

[Signature Pages Follow]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
first above written.

 

FOX CORPORATION,

as the Borrower

By  

/s/ Steven Tomsic

  Name: Steven Tomsic   Title:   Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as the Administrative Agent

By  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Initial Lender and an Issuing Bank By  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Initial Lender and an Issuing Bank

By  

/s/ Ming K. Chu

  Name:  Ming K. Chu   Title:    Director By  

/s/ Virginia Cosenza

  Name:  Virginia Cosenza   Title:    Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Initial Lender and

an Issuing Bank

By  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Initial Lender

and an Issuing Bank

By  

/s/ Matthew Cheung

  Name:  Matthew Cheung   Title:    Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Initial Lender and an Issuing Bank By  

/s/ Michael King

  Name:  Michael King   Title:    Authorized Signatory

 

Signature Page to Credit Agreement